UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-2 SENORX, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SenoRx, Inc. 3 Morgan Irvine, California 92618-1917 June 4, 2010 Dear Stockholder, You are cordially invited to attend a special meeting of stockholders of SenoRx, Inc., a Delaware corporation, or SenoRx, to be held on July 1, 2010, starting at 9:00 a.m. Pacific Time at SenoRx’s principal executive offices located at 3 Morgan, Irvine, California 92618-1917. At the special meeting, you will be asked to consider and vote upon a proposal to adopt the merger agreement under which SenoRx would be acquired by C. R. Bard, Inc.We entered into this merger agreement on May 4, 2010.If the merger is completed, you, as a holder of SenoRx common stock, will be entitled to receive $11.00 in cash, without interest or dividends thereon, less any applicable withholding of taxes, for each share of SenoRx common stock that you own at the time of the merger, as more fully described in the enclosed proxy statement. After careful consideration, our board of directors unanimously (1) determined that the merger agreement and the terms and conditions of the merger and the merger agreement are fair to and in the best interests of SenoRx, (2) declared it advisable that SenoRx enter into the merger agreement and consummate the merger and the other transactions contemplated thereby on the terms and subject to the conditions set forth in the merger agreement, and (3) recommends that you vote “FOR” the adoption of the merger agreement and “FOR” the adjournment or postponement of the special meeting, if necessary or appropriate, to solicit additional proxies. Your vote is very important, regardless of the number of shares of SenoRx common stock you own.We cannot consummate the merger unless the merger agreement is approved by the affirmative vote of the holders of a majority of the outstanding shares of SenoRx common stock.Therefore, the failure of any stockholder to vote will have the same effect as a vote by that stockholder against the adoption of the merger agreement. The attached proxy statement provides you with detailed information about the special meeting, the merger agreement and the merger.A copy of the merger agreement is attached as AnnexA to the proxy statement.We encourage you to read the proxy statement and the merger agreement carefully and in their entirety.You may also obtain more information about SenoRx from documents we have filed with the Securities and Exchange Commission. Thank you in advance for your continued support and your consideration of this matter. Sincerely, John T. Buhler Chief Executive Officer, Presidentand Director Irvine, California Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the merger, passed upon the merits or fairness of the merger or passed upon the adequacy or accuracy of the disclosure in this document.Any representation to the contrary is a criminal offense. This proxy statement is datedJune 4, 2010, and is first being mailed to stockholders on or aboutJune 7, 2010. SenoRx, Inc. 3 Morgan Irvine, California 92618-1917 Dear Stockholder: A special meeting of stockholders of SenoRx, Inc., a Delaware corporation, or SenoRx, will be held on July 1, 2010, starting at9:00 a.m. Pacific Time at SenoRx’s principal executive offices located at 3 Morgan, Irvine, California 92618-1917, for the following purposes: 1.To consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of May 4, 2010, as it may be amended from time to time, among C. R. Bard, Inc., a New Jersey corporation, or Bard, Raptor Acquisition Corp., a Delaware corporation and indirect wholly owned subsidiary of Bard, or Merger Sub, and SenoRx, pursuant to which Bard will acquire SenoRx through the merger of Merger Sub with and into SenoRx and SenoRx will be an indirect wholly owned subsidiary of Bard following the merger. 2.To consider and vote on a proposal to adjourn or postpone the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes at the time of such adjournment or postponement to adopt the merger agreement. 3.To consider and vote on such other business as may properly come before the special meeting or any adjournment or postponement of the special meeting. Our board of directors has specified the close of business on June 1, 2010 as the record date for the purpose of determining the stockholders who are entitled to receive notice of, and to vote at, the special meeting.Only stockholders of record at the close of business on the record date are entitled to notice of and to vote at the special meeting and at any adjournment or postponement thereof.Each stockholder is entitled to one vote for each share of SenoRx common stock held on the record date. Under Delaware law, SenoRx stockholders who do not vote in favor of the adoption of the merger agreement will have the right to seek appraisal of the fair value of their shares as determined by the Delaware Court of Chancery if the merger is completed, but only if they submit a written demand for such an appraisal before the vote on the adoption of the merger agreement and comply with the other Delaware law procedures explained in the accompanying proxy statement. Regardless of whether you plan to attend the special meeting in person, we request that you complete, sign, date and return the enclosed proxy card or submit your proxy by telephone or via the Internet before the special meeting to ensure that your shares of SenoRx common stock will be present in person or represented by proxy at the special meeting.If you have Internet access, we encourage you to record your vote via the Internet.Properly executed proxy cards with no instructions indicated on the proxy card will be voted “FOR” the adoption of the merger agreement and “FOR” the adjournment or postponement of the special meeting, if necessary or appropriate, to solicit additional proxies.If you attend the special meeting, you may revoke your proxy by voting in person if you wish, even if you have previously returned your proxy card.Your prompt attention is greatly appreciated. THE SENORX BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE ADOPTION OF THE MERGER AGREEMENT AND “FOR” THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. By Order of the Board of Directors, John T. Buhler Chief Executive Officer, President and Director Irvine, California ADDITIONAL INFORMATION This document incorporates important business and financial information about SenoRx from documents that are not included in or delivered with this document.See “Where You Can Find More Information” on page 84.You can obtain documents incorporated by reference in this document, excluding any exhibits to those documents unless the exhibit is specifically incorporated by reference into those documents, by contacting Investor Relations by telephone at +1 (949) 362-4800 x132, by mail at SenoRx, Inc., 3 Morgan, Irvine, California, 92618-1917, Attn: Investor Relations or by e-mail at lchurney@senorx.com.You will not be charged for any of these documents that you request.If you wish to request documents, you should do so by June 24, 2010 in order to receive them before the special meeting. For additional questions about the merger, assistance in submitting proxies or voting shares of our common stock or additional copies of the proxy statement or the enclosed proxy card, please contact our proxy solicitor: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, New York 10022 Stockholders May Call Toll-Free:+1 (888) 750-5834 Banks and Brokers May Call Collect:+ 1 (212) 750-5833 TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING 1 SUMMARY 8 The Merger 8 The Special Meeting 8 The Companies 10 Reasons for the Merger 10 Recommendation of the SenoRx Board of Directors 10 Voting and Support Agreement 11 Opinion of SenoRx’s Financial Advisor 11 Treatment of Stock Options, Restricted Stock and Other Equity Awards 11 Material U.S. Federal Income Tax Consequences of the Merger 12 Interests of SenoRx’s Directors and Executive Officers in the Merger 12 Common Stock Ownership of Directors and Executive Officers 13 Appraisal Rights 13 Conditions to the Merger 13 No Solicitations 16 Change in Recommendation 18 Termination of the Merger Agreement 19 Termination Fees and Expenses 20 Regulatory Approvals 22 Consummation of the Merger 22 Current Market Price of Common Stock 22 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION 23 THE SPECIAL MEETING 24 Date, Time, Place and Purpose of the Special Meeting 24 Record Date and Quorum 24 Vote Required for Approval 24 Proxies and Revocation 25 Adjournments and Postponements 26 Solicitation of Proxies 26 Questions and Additional Information 26 Availability of Documents 26 THE COMPANIES 27 SenoRx, Inc. 27 C. R. Bard, Inc. 27 Raptor Acquisition Corp. 27 THE MERGER 28 Background of the Merger 28 Reasons for the Merger; Recommendation of the SenoRx Board of Directors 36 Opinion of SenoRx’s Financial Advisor 41 Interests of SenoRx’s Directors and Executive Officers in the Merger 50 Material U.S. Federal Income Tax Consequences of the Merger 53 Regulatory Approvals 55 Voting and Support Agreement 56 THE MERGER AGREEMENT 57 The Merger 57 The Merger Consideration and the Conversion of Capital Stock 57 Payment Procedures 58 Treatment of Stock Options, Restricted Stock and Other Equity Awards 58 Stockholders Meeting 59 Representations and Warranties 60 Covenants Regarding Conduct of Business bySenoRx Pending the Merger 63 No Solicitations 66 Change in Recommendation 67 Employment Matters 68 Other Covenants and Agreements 69 Conditions to the Merger 72 Termination of the Merger Agreement 74 Termination Fees and Expenses 75 Amendment 77 No Third Party Beneficiaries 77 Remedies 77 SUBMISSION OF STOCKHOLDER PROPOSALS 78 HOUSEHOLDING OF SPECIAL MEETING MATERIALS 78 APPRAISAL RIGHTS 79 CURRENT MARKET PRICE OF COMMON STOCK 82 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 83 WHERE YOU CAN FIND MORE INFORMATION 84 Annex A: Agreement and Plan of Merger Annex B: Voting and Support Agreement Annex C: Opinion of Piper Jaffray & Co. Annex D: Section 262 of the General Corporation Law of the State of Delaware QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING The following questions and answers address briefly some questions you may have regarding the proposed merger and the special meeting.These questions and answers may not address all questions that may be important to you as a holder of shares of SenoRx common stock.For important additional information, please refer to the more detailed discussion contained elsewhere in this proxy statement, the annexes to this proxy statement and the documents referred to in this proxy statement.We sometimes make reference to SenoRx, Inc. in this proxy statement by using the terms “SenoRx,” “we,” “our” or “us.” Q: What is the transaction? A: SenoRx and C. R. Bard, Inc., or Bard, have entered into a definitive merger agreement (which we refer to as the merger agreement) pursuant to which, subject to the terms and conditions of the merger agreement, Bard will acquire SenoRx through the mergerof an indirect wholly owned subsidiary of Bard with and into SenoRx (which we refer to as the merger).SenoRx will be the surviving corporation in the merger and will continue as an indirect wholly owned subsidiary of Bard. Q: What will a SenoRx stockholder receive when the merger occurs? A: For each share of SenoRx common stock held at the time of the merger, SenoRx stockholders will be entitled to receive $11.00 in cash, without interest or dividends thereon, less any applicable withholding of taxes.This does not apply to shares of SenoRx common stock held by stockholders who have not voted in favor of the merger and have properly demanded appraisal of their shares pursuant to Delaware law. Q: What will happen in the merger to SenoRx stock options? A: Upon the consummation of the merger, each stock option (whether vested or unvested) to purchase shares of SenoRx common stock outstanding immediately before the effective time of the merger, to the extent not exercised before such time, will be automatically cancelled and converted into the right to receive the excess, if any, of the merger consideration payable in respect of the shares subject to such stock option over the applicable exercise price of such cancelled stock option, without interest, less any applicable withholding of taxes. Q: What will happen in the merger to SenoRx restricted stock? A: Upon the consummation of the merger, each then-outstanding share of restricted stock will be converted into the right to receive $11.00 per share, without interest, less any applicable withholding of taxes, and when so converted will be automatically cancelled. Q: What will happen in the merger to SenoRx restricted stock units? A: Upon the consummation of the merger, each then-outstanding restricted stock unit will be converted into the right to receive an amount in cash equal to $11.00 per share, which amount represents the amount per each share of SenoRx common stock underlying each such award each holder of an outstanding restricted stock unit would have been entitled to receive had such restricted stock unit vested in full and been settled immediately prior to the consummation of the merger, without interest, less any applicable withholding of taxes, and when so converted will be automatically cancelled. Q: What will happen in the merger to warrants to purchase SenoRx common stock? A: Upon the consummation of the merger, each warrant that is outstanding and unexercised immediately before the effective time of the merger will be cancelled in accordance with and pursuant to the terms of the related agreements under which such warrants were granted and converted into the right to receive the excess, if any, of the merger consideration payable in respect of the shares subject to such warrant over the applicable exercise price of such cancelled warrant, without interest, less any applicable withholding of taxes. 1 Q: What will happen in the merger to SenoRx’s Employee Stock Purchase Plan? A: SenoRx suspended all participation, including payroll deductions, in the SenoRx Employee Stock Purchase Plan (which we refer to as the ESPP) as of May 15, 2010.Each outstanding option under the ESPP was exercised on May 14, 2010 for the purchase of shares of SenoRx common stock in accordance with the terms of the ESPP, and SenoRx refunded to each participant in the ESPP all amounts remaining in such participant’s account after such purchase.Effective as of the effective time of the merger, and contingent upon the closing of the merger, SenoRx will terminate the ESPP. Q: How does the merger consideration compare to the market price of SenoRx common stock? A: The merger consideration of $11.00 per share to be paid to SenoRx stockholders represents a premium of approximately: ● 14% over the closing price of SenoRx common stock on May 4, 2010, the trading day immediately preceding the day that the proposed transaction with Bard was publicly announced; ● 13% over the closing price of SenoRx common stock on April 28, 2010, one week prior to the day that the proposed transaction with Bard was publicly announced; and ● 32% over the closing price of SenoRx common stock on April 7, 2010, four weeks prior to the day that the proposed transaction with Bard was publicly announced. The closing sale price of a share of SenoRx common stock on the NASDAQ Global Market onJune 3, 2010, the last full trading day before the filing of this proxy statement, was $10.86.You are encouraged to obtain current market quotations for SenoRx common stock in connection with voting your shares. Q: When do you expect the merger to be completed? A: The parties currently expect the merger to be completed in the third quarter of 2010.However, the merger is subject to various closing conditions, including SenoRx stockholder and regulatory approvals, and it is possible that the failure to timely meet these closing conditions or other factors outside of our control could require us to complete the merger at a later time or not at all. Q: Why am I receiving this proxy statement? A: You are receiving this proxy statement because you were a stockholder of SenoRx as of June 1, 2010, the record date for the special meeting.To complete the merger, SenoRx’s stockholders must vote to approve the adoption of the merger agreement.A copy of the merger agreement is attached to this proxy statement as AnnexA.SenoRx will submit the merger agreement to its stockholders for adoption at the special meeting described in this proxy statement.You should read the section entitled “The Special Meeting” beginning on page24. 2 Q: When and where will the special meeting of stockholders be held? A: The special meeting of SenoRx stockholders (which we refer to as the special meeting) will be held on July 1, 2010, starting at 9:00 a.m. Pacific Time at SenoRx’s principal executive offices located at 3 Morgan, Irvine, California 92618-1917. Q: What are the proposals that will be voted on at the special meeting? A: You will be asked to consider and vote on (1)the adoption of the merger agreement, (2)the adjournment or postponement of the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to adopt the merger agreement, and (3)such other business as may properly come before the special meeting or any adjournments or postponements of the special meeting. Q: Who is entitled to attend and vote at the special meeting? A: The record date for the special meeting is June 1, 2010.If you own shares of SenoRx common stock as of the close of business on the record date, you are entitled to notice of, and to vote at, the special meeting or any adjournment or postponement of the special meeting.As of the record date, there were17,642,048 shares of SenoRx common stock issued and outstanding and entitled to vote. Q: How many votes are required to adopt the merger agreement? A: The adoption of the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of SenoRx common stock entitled to vote at the special meeting in person or by proxy, in accordance with Delaware law. Q: Are any SenoRx stockholders already committed to vote in favor of the merger? A: Yes.In connection with the transactions contemplated by the merger agreement, certain executive officers and stockholders of SenoRx, who collectively, as of the record date, beneficially owned approximately 5.5% of the total outstanding shares of SenoRx common stock entitled to vote at the special meeting, have entered into a voting and support agreement with Bard to, among other things, vote all shares of SenoRx common stock held by them in favor of the adoption of the merger agreement.The executive officers and stockholders who entered into the voting and support agreement with Bard did not receive additional consideration for doing so (other than any consideration they are otherwise entitled to receive under the merger agreement in respect of their shares of SenoRx common stock).The voting and support agreement is attached to this proxy statement as AnnexB. Q: How many votes are required to adopt the proposal to adjourn or postpone the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies? A: The adoption of the proposal to adjourn or postpone the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies requires the affirmative vote of a majority of the votes cast by holders of SenoRx common stock present in person or represented by proxy at the special meeting and entitled to vote thereon. Q: How does the SenoRx board of directors recommend that I vote on the proposals? A: The SenoRx board of directors has unanimously determined that the merger agreement and the terms and conditions of the merger and the merger agreement are fair to and in the best interests of SenoRx, declared it advisable that SenoRx enter into the merger agreement and consummate the merger and the other transactions contemplated thereby on the terms and subject to the conditions set forth in the merger agreement, andunanimously recommends that you vote “FOR” the adoption of the merger agreement and “FOR” the proposal to adjourn or postpone the special meeting, if necessary or appropriate, to solicit additional proxies.You should read the section entitled “The Merger—Reasons for the Merger; Recommendation of the SenoRx Board of Directors” beginning on page36. 3 Q: How are votes counted?Why is my vote important? A: Votes will be counted by the inspector of election appointed for the special meeting, who will separately count “FOR” and “AGAINST” votes and abstentions.If you sign your proxy card, but do not indicate how you wish to vote, your shares will be voted “FOR” the proposal to adopt the merger agreement and “FOR” the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies.The affirmative vote of the holders of a majority of the outstanding shares of SenoRx common stock entitled to vote at the special meeting is required under Delaware law to adopt the merger agreement.As a result, the failure to vote or the abstention from voting will have the same effect as a vote against the adoption of the merger agreement. Because the affirmative vote of a majority of the votes cast by holders of SenoRx common stock present in person or represented by proxy at the special meeting is required to adopt the proposal to adjourn or postpone the special meeting, if necessary or appropriate, to solicit additional proxies, abstentions or the failure to vote your shares will have no effect on the outcome of the proposal unless you sign your proxy card, but do not indicate how you wish to vote, in which case your shares will be voted “FOR” the proposals. Q: What do I need to do now? A: After carefully reading and considering the information contained in this proxy statement, including the annexes and the other documents referred to in this proxy statement, please vote your shares as described below.You have one vote for each share of SenoRx common stock you own as of the record date. Q: How do I vote if I am a stockholder of record? A: You may vote: · by using the telephone voting instructions printed on your proxy card; · by using the Internet voting instructions printed on your proxy card; · by completing, signing and dating each proxy card you receive and returning it in the enclosed postage-paid envelope; or · in person by appearing at the special meeting. 4 Voting via the Internet, by telephone or by mailing in your proxy card will not prevent you from voting in person at the special meeting.You are encouraged to submit a proxy by mail, via the Internet or by telephone even if you plan to attend the special meeting in person, to ensure that your shares of SenoRx common stock are present in person or represented by proxy at the special meeting. If you sign your proxy card, but do not indicate how you wish to vote, your shares will be voted “FOR” the proposal to adopt the merger agreement and “FOR” the adoption of the proposal to adjourn or postpone the special meeting, if necessary, to solicit additional proxies.With respect to any other matter that properly comes before the special meeting, shares represented by all proxies received by SenoRx will be voted with respect thereto in accordance with the recommendations of the SenoRx board of directors. Q: How do I vote if my shares are held by my brokerage firm, bank, trust or other nominee? A: If your shares are held in a brokerage account or by another nominee, such as a bank or trust, then the brokerage firm, bank, trust or other nominee is considered to be the stockholder of record with respect to those shares.However, you still are considered to be the beneficial owner of those shares, with your shares being held in “street name.”“Street name” holders generally cannot vote their shares directly and must instead instruct the brokerage firm, bank, trust or other nominee how to vote their shares.Your brokerage firm, bank, trust or other nominee will only be permitted to vote your shares for you at the special meeting if you instruct it how to vote.Therefore, it is important that you promptly follow the directions provided by your brokerage firm, bank, trust or other nominee regarding how to instruct them to vote your shares.If you wish to vote in person at the special meeting, you must bring a proxy from your brokerage firm, bank, trust or other nominee authorizing you to vote at the special meeting. In addition, because any shares you may hold in “street name” will be deemed to be held by a different stockholder than any shares you hold of record, shares held in “street name” will not be combined for voting purposes with shares you hold of record.To be sure your shares are voted, you should instruct your brokerage firm, bank, trust or other nominee to vote your shares.Shares held by a corporation or business entity must be voted by an authorized officer of the entity. Q: What if I fail to instruct my brokerage firm, bank, trust or other nominee how to vote? A: Your brokerage firm, bank, trust or other nominee will not be able to vote your shares unless you have properly instructed your nominee on how to vote.The adoption of the merger agreement requires an affirmative vote of the holders of a majority of the outstanding shares of SenoRx common stock.Because your brokerage firm, bank, trust or other nominee does not have discretionary authority to vote on the proposal, the failure to provide your nominee with voting instructions will have the same effect as a vote against the proposal to adopt the merger agreement, but it will have no effect on the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. 5 Q: What constitutes a quorum for the special meeting? A: The presence, in person or by proxy, of stockholders representing the holders of a majority of the shares of SenoRx common stock entitled to vote at the special meeting will constitute a quorum for the special meeting.If you are a stockholder of record and you submit a properly executed proxy card, vote by telephone or via the Internet or vote in person at the special meeting, then your shares will be counted as part of the quorum.If you are a “street name” holder of shares and you provide your brokerage firm, bank, trust or other nominee with instructions as to how to vote your shares or you vote your shares in person at the special meeting by obtaining a legal proxy from such broker or nominee, then your shares will be counted as part of the quorum.All shares of SenoRx common stock held by stockholders that are present in person or represented by proxy and entitled to vote at the special meeting, regardless of how such shares are voted or whether such stockholders abstain from voting, will be counted in determining the presence of a quorum. Q: What does it mean if I receive more than one proxy? A: If you receive more than one proxy, it means that you hold shares that are registered in more than one account.For example, if you own your shares in various registered forms, such as jointly with your spouse, as trustee of a trust or as custodian for a minor, you will receive a separate proxy card for those shares because they are held in a different form of record ownership.Therefore, to ensure that all of your shares are voted, you will need to sign and return each proxy card you receive or vote by telephone or via the Internet by using the different control number(s) on each proxy card. Q: May I change my vote after I have delivered my proxy? A: Yes.If you are the stockholder of record of SenoRx common stock, you have the right to change or revoke your proxy at any time before the vote being taken at the special meeting: · by delivering to SenoRx’s Secretary a signed written notice of revocation bearing a date later than the date of the proxy, stating that the proxy is revoked; · by attending the special meeting and voting in person (your attendance at the meeting will not, by itself, revoke your proxy; you must vote in person at the meeting); · by signing and delivering a new proxy, relating to the same shares of SenoRx common stock and bearing a later date; or · by submitting another proxy by telephone or via the Internet. Written notices of revocation and other communications with respect to the revocation of any proxies should be addressed to: SenoRx, Inc., 3 Morgan, Irvine, California 92618-1917, Attn: Secretary. If you are a “street name” holder of SenoRx common stock, you should contact your brokerage firm, bank, trust or other nominee to obtain instructions as to how to change or revoke your proxy. 6 Q: Should I send in my stock certificates now? A: No.After the merger is completed, you will be sent a letter of transmittal with detailed written instructions for exchanging your shares of SenoRx common stock for the merger consideration.If your shares are held in “street name” by your brokerage firm, bank, trust or other nominee, you will receive instructions from your brokerage firm, bank, trust or other nominee as to how to effect the surrender of your “street name” shares in exchange for the merger consideration.PLEASE DO NOT SEND IN YOUR CERTIFICATES NOW. Q: What happens if I sell my shares of SenoRx common stock before the special meeting? A: The record date for stockholders entitled to vote at the special meeting is earlier than the date of the special meeting and the expected closing date of the merger.If you sell or transfer your shares of SenoRx common stock after the record date but before the special meeting, you will, unless special arrangements are made, retain your right to vote at the special meeting but will transfer the right to receive the merger consideration to the person to whom you sell or transfer your shares.In addition, if you sell or transfer your shares before the special meeting or before the effective time of the merger, you will not be eligible to exercise your appraisal rights in respect of the merger.For a more detailed discussion of your appraisal rights and the requirements for perfecting your appraisal rights, see “Appraisal Rights” on page79 and AnnexD. Q: Am I entitled to appraisal rights in connection with the merger? A: Stockholders are entitled to appraisal rights under Section262 of the General Corporation Law of the State of Delaware, or the DGCL, provided they satisfy the special criteria and conditions set forth in Section262 of the DGCL.For more information regarding appraisal rights, see “Appraisal Rights” on page79.In addition, a copy of Section262 of the DGCL is attached as AnnexD to this proxy statement. Q: What are the material U.S. federal income tax consequences of the merger to me? A: The receipt of cash for shares of SenoRx common stock pursuant to the merger will be a taxable transaction for U.S. federal income tax purposes.In general, for U.S. federal income tax purposes, a holder of SenoRx common stock will recognize gain or loss in an amount equal to the difference, if any, between (i)the amount of cash received in the merger and (ii)the holder’s adjusted tax basis in the shares.Because your individual circumstances may differ, we recommend that you consult your own tax advisor to determine the particular tax effects of the merger to you (including the application and effect of any state, local or non-U.S. income and other tax laws).See “The Merger—Material U.S. Federal Income Tax Consequences of the Merger” beginning on page79. Q: Who can answer further questions? A: For additional questions about the merger, assistance in submitting proxies or voting shares of SenoRx common stock, or additional copies of the proxy statement or the enclosed proxy card, please contactour proxy solicitor at: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, New York 10022 Stockholders May Call Toll-Free:+1(888) 750-5834 Banks and Brokers May Call Collect:+ 1 (212) 750-5833 If your brokerage firm, bank, trust or other nominee holds your shares in “street name,” you should also contact your brokerage firm, bank, trust or other nominee for additional information. 7 SUMMARY The following summary highlights information in this proxy statement and may not contain all the information that is important to you.Accordingly, we encourage you to read carefully this entire proxy statement, its annexes and the documents referred to or incorporated by reference in this proxy statement.We sometimes make reference to SenoRx, Inc. in this proxy statement by using the terms “SenoRx,” “we,” “our” or “us.”Each item in this summary includes a page reference directing you to a more complete description of the item in this proxy statement. The Merger (Page57) The Agreement and Plan of Merger, dated as of May 4, 2010, which we refer to as the merger agreement, among C. R. Bard, Inc., or Bard, Raptor Acquisition Corp., an indirect wholly owned subsidiary of Bard, or Merger Sub, and SenoRx, provides that Merger Sub will merge with and into SenoRx, which we refer to as the merger.As a result of the merger, SenoRx will become an indirect wholly owned subsidiary of Bard.Upon completion of the merger, shares of SenoRx common stock will no longer be listed on any stock exchange or quotation system.At the effective time of the merger, each outstanding share of SenoRx common stock will be automatically converted into the right to receive $11.00 in cash, without interest or dividends thereon, less any applicable withholding of taxes (other than shares of SenoRx common stock held by any holder who has not voted in favor of the merger and has properly demanded appraisal of his or her shares pursuant to Section262 of the General Corporation Law of the State of Delaware, or the DGCL, as described in this proxy statement).We refer to this amount as the merger consideration. At the effective time of the merger, any shares of SenoRx capital stock owned by SenoRx as treasury stock or otherwise owned by Merger Sub or Bard will automatically be canceled and will cease to exist, and no merger consideration will be paid by Bard with respect to such shares. The Special Meeting (Page 24) Date, Time and Place.The special meeting will be held on July 1, 2010, starting at 9:00 a.m. Pacific Time at SenoRx’s principal executive offices located at 3 Morgan, Irvine, California 92618-1917. Purpose.You will be asked to consider and vote upon (1)the adoption of the merger agreement, (2)the adjournment or postponement of the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to adopt the merger agreement and (3)such other business as may properly come before the special meeting or any adjournments or postponements of the special meeting. Record Date and Quorum.You are entitled to vote at the special meeting if you owned shares of SenoRx common stock at the close of business on June 1, 2010, the record date for the special meeting.You will have one vote for each share of SenoRx common stock that you owned on the record date.As of the record date, there were17,642,048 shares of SenoRx common stock issued and outstanding and entitled to vote.A majority of SenoRx common stock issued, outstanding and entitled to vote at the special meeting constitutes a quorum for the purpose of the special meeting.In the event that a quorum is not present at the special meeting, the meeting may be adjourned or postponed to solicit additional proxies. 8 Vote Required.The adoption of the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of SenoRx common stock entitled to vote at the special meeting.Approval of any proposal to adjourn or postpone the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies requires the affirmative vote of a majority of the votes cast by holders of SenoRx common stock present in person or represented by proxy at the special meeting and entitled to vote on the matter. Voting and Proxies.Any stockholder of record entitled to vote at the special meeting may submit a proxy by telephone, via the Internet, by returning the enclosed proxy card by mail or by voting in person at the special meeting.If you do not return your proxy card, submit your proxy by telephone or via the Internet or vote in person, your shares of SenoRx common stock will not be voted, which will have the same effect as a vote against the adoption of the merger agreement.Even if you plan to attend the special meeting, if you hold your shares of SenoRx common stock in your own name as the stockholder of record, please vote your shares by completing, signing, dating and returning the enclosed proxy card or by using the telephone number printed on your proxy card or by using the Internet voting instructions printed on your proxy card. If you sign your proxy card, but do not indicate how you wish to vote, your shares will be voted “FOR” the proposal to adopt the merger agreement and “FOR” the proposal to adjourn or postpone the special meeting, if necessary or appropriate, to solicit additional proxies, if applicable. If your shares of SenoRx common stock are held in “street name,” you should instruct your brokerage firm, bank, trust or other nominee on how to vote such shares of common stock using the instructions provided by your broker or nominee.If your shares of SenoRx common stock are held in “street name,” you must obtain a legal proxy from such nominee in order to vote in person at the special meeting.If you fail to provide your nominee with instructions on how to vote your shares of SenoRx common stock, your nominee will not be able to vote such shares at the special meeting.Accordingly, the failure to provide your nominee with voting instructions will have the same effect as a vote against the proposal to adopt the merger agreement, but it will have no effect on the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies. Revocability of Proxy.Any holder of record of SenoRx common stock may revoke his or her proxy at any time, unless noted below, before it is voted at the special meeting by any of the following actions: · delivering to SenoRx’s Secretary a signed written notice of revocation bearing a date later than the date of the proxy, stating that the proxy is revoked; · attending the special meeting and voting in person (your attendance at the meeting will not, by itself, revoke your proxy; you must vote in person at the meeting); · signing and delivering a new proxy, relating to the same shares of SenoRx common stock and bearing a later date; or · by submitting another proxy by telephone or via the Internet. 9 Written notices of revocation and other communications with respect to the revocation of any proxies should be addressed to: SenoRx, Inc., 3 Morgan, Irvine, California 92618-1917, Attn: Secretary. If you are a “street name” holder of SenoRx common stock, you may change your vote by submitting new voting instructions to your brokerage firm, bank, trust or other nominee.You must contact your nominee to obtain instructions as to how to change or revoke your proxy. The Companies (Page 27) SenoRx, Inc.SenoRx, Inc., a Delaware corporation, develops, manufactures and sells minimally invasive medical devices used by breast care specialists for the diagnosis and treatment of breast cancer, including its EnCor(R) vacuum-assisted breast biopsy system and Contura(R) MLB catheter for delivering radiation to the tissue surrounding the lumpectomy cavity following surgery for breast cancer.SenoRx’s principal executive offices are located at 3 Morgan, Irvine, California 92618-1917, and its telephone number is +1 (949) 362-4800.See also “Where You Can Find More Information.”SenoRx’s common stock is publicly traded on the NASDAQ Global Market under the symbol “SENO.” C. R. Bard, Inc.C. R. Bard, Inc., a New Jersey corporation, is a multinational developer, manufacturer and marketer of innovative, life-enhancing medical technologies in the fields of vascular, urology, oncology and surgical specialty products.Bard’s principal executive offices are located at 730 Central Avenue, Murray Hill, New Jersey 07974 and its telephone number is +1 (800) 367-2273. Bard’s common stock is publicly traded on the New York Stock Exchange under the symbol “BCR.” Raptor Acquisition Corp.Raptor Acquisition Corp., a Delaware corporation and indirect wholly owned subsidiary of Bard, was formed solely for the purpose of facilitating Bard’s acquisition of SenoRx.Raptor Acquisition Corp. has not carried on any activities to date, except for activities incidental to its formation and activities undertaken in connection with the transactions contemplated by the merger agreement.Upon consummation of the merger, Raptor Acquisition Corp. will merge with and into SenoRx and will cease to exist.Raptor Acquisition Corp.’s principal executive offices are located at 730 Central Avenue, Murray Hill, New Jersey 07974, and its telephone number is +1 (800) 367-2273. Reasons for the Merger (Page 36) In reaching its decision to adopt and approve, and declare advisable, the merger agreement, the merger and the other transactions contemplated by the merger agreement, the SenoRx board of directors consulted with SenoRx’s management, as well as its financial and legal advisors, and considered a number of factors that the board members believed supported their decision.In particular, the SenoRx board of directors reviewed the strategic alternatives available to the company, including remaining as a stand-alone public company, and considered the results of the market check conducted at the SenoRx board’s direction, and concluded that the merger and the merger agreement reflected the highest value reasonably attainable for SenoRx stockholders. Recommendation of the SenoRx Board of Directors (Page 36) The SenoRx board of directors unanimously (1) determined that the merger agreement and the terms and conditions of the merger and the merger agreement are fair to and in the best interests of SenoRx, (2) declared it advisable that SenoRx enter into the merger agreement and consummate the merger and the other transactions contemplated thereby on the terms and subject to the conditions set forth in the merger agreement, and (3) recommends that you vote “FOR” the adoption of the merger agreement and “FOR” the adjournment or postponement of the special meeting, if necessary or appropriate, to solicit additional proxies. 10 Voting and Support Agreement (Page 56) In connection with the transactions contemplated by the merger agreement, certain executive officers and stockholders of SenoRx, who collectively, as of the record date, beneficially owned approximately 5.5% of the total outstanding shares of SenoRx common stock entitled to vote at the special meeting,have entered into a voting and support agreement with Bard to, among other things, vote all shares of SenoRx common stock held by them in favor of the adoption of the merger agreement.The executive officers and stockholders who entered into the voting and support agreement with Bard did not receive additional consideration for doing so (other than any consideration they are otherwise entitled to receive under the merger agreement in respect of their shares of SenoRx common stock).The voting and support agreement is attached to this proxy statement as AnnexB. Opinion of SenoRx’s Financial Advisor (Page 41) At a meeting of the SenoRx board of directors, Piper Jaffray & Co., or Piper Jaffray, delivered an oral opinion, which was subsequently confirmed by delivery of a written opinion, that as of May 4, 2010 and based upon and subject to the assumptions, procedures, considerations and limitations set forth in the written opinion and based upon such other factors as Piper Jaffray considered relevant, that the merger consideration of $11.00 per share, in cash, to be paid in connection with the merger is fair, from a financial point of view, to the holders of SenoRx common stock (other than Bard and its affiliates, if any).The full text of the Piper Jaffray written opinion dated May 4, 2010, confirming its oral opinion issued to the SenoRx board of directors on May 4, 2010 and setting forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the scope of the review undertaken by Piper Jaffray in rendering its opinion, is attached as Annex C to this proxy statement and is incorporated in its entirety herein by reference.You are urged to, and should, carefully read the Piper Jaffray opinion in its entirety, and this summary is qualified by reference to the written opinion. The Piper Jaffray opinion addresses only the fairness, from a financial point of view and as of the date of the opinion, of the purchase price to the holders of SenoRx common stock, other than Bard and its affiliates, if any. Piper Jaffray’s opinion was directed solely to the SenoRx board of directors in connection with its consideration of the merger and was not intended to be, and does not constitute, a recommendation to any SenoRx stockholder as to how any SenoRx stockholder should act or vote with respect to the merger or on any other matter. The Piper Jaffray opinion was approved for issuance by the Piper Jaffray Opinion Committee. Treatment of Stock Options, Restricted Stock and Other Equity Awards (Page 58) Stock Options.As of the effective time of the merger, each stock option to purchase shares of SenoRx common stock that is outstanding and unexercised immediately before the effective time of the merger will, to the extent then unvested, become fully vested and exercisable and will be cancelled.In consideration of such cancellation, each holder of an option that has an exercise price that is less than $11.00 per share will be entitled to receive a cash payment (less any applicable withholding taxes) equal to the product of (x) the outstanding number of shares of SenoRx common stock subject to such option, multiplied by (y) the excess of $11.00 over the per share exercise price of such cancelled stock option.Any stock option to purchase shares of SenoRx common stock that has a per share exercise price that is equal to or greater than $11.00 will be automatically cancelled without any cash payment to the holder of such option. 11 Restricted Stock.As of the effective time of the merger, each then-outstanding share of restricted stock will be converted into the right to receive a cash payment equal to the product of (x) the number of shares of then-outstanding restricted stock, multiplied by (y) $11.00, and when so converted will be automatically cancelled.Such cash payment will be paid as promptly as practicable following the effective time of the merger, less any applicable withholding taxes. Restricted Stock Units.As of the effective time of the merger, each then-outstanding restricted stock unit will be converted into the right to receive a cash payment equal to the product of (x) the number of shares subject to the outstanding restricted stock units which each holder thereof would have been entitled to receive had such restricted stock unit vested in full and settled immediately prior to the effective time of the merger, multiplied by (y) $11.00, and when so converted will be automatically cancelled.Such cash payment will be paid as promptly as practicable following the effective time of the merger, less any applicable withholding taxes. Warrants. As of the effective time of the merger, each warrant to purchase shares of SenoRx common stock that is outstanding and unexercised immediately before the effective time of the merger will become fully vested and exercisable and will be cancelled.In consideration of such cancellation, each holder of a warrant that has a per share exercise price that is less than $11.00 per share will be entitled to receive a cash payment (less any applicable withholding taxes) equal to the product of (x) the outstanding number of shares of SenoRx common stock subject to such warrant, multiplied by (y) the excess of $11.00 over the per share exercise price of such cancelled warrant.Any warrant to purchase shares of SenoRx common stock that has a per share exercise price that is equal to or greater than $11.00 will be automatically cancelled without any cash payment to the holder of such warrant. Employee Stock Purchase Plan.SenoRx suspended all participation, including payroll deductions, in the SenoRx Employee Stock Purchase Plan (which we refer to as the ESPP) as of May 15, 2010.Each outstanding option under the ESPP was exercised on May 14, 2010 for the purchase of shares of SenoRx common stock in accordance with the terms of the ESPP, and SenoRx refunded to each participant in the ESPP all amounts remaining in such participant’s account after such purchase.Effective as of the effective time of the merger, and contingent upon the closing of the merger, SenoRx will terminate the ESPP. Material U.S. Federal Income Tax Consequences of the Merger (Page 53) The receipt of cash for shares of SenoRx common stock pursuant to the merger will be a taxable transaction for U.S. federal income tax purposes.In general, for U.S. federal income tax purposes, a holder of SenoRx common stock will recognize gain or loss in an amount equal to the difference, if any, between (1) the amount of cash received in the merger and (2) the holder’s adjusted tax basis in the shares.Stockholders should consult their tax advisors to determine the particular tax consequences to them (including the application and effect of any state, local or non-U.S. income and other tax laws) of the merger. Interests of SenoRx’s Directors and Executive Officers in the Merger (Page 50) SenoRx’s directors and executive officers have economic interests in the merger that are different from, or in addition to, their interests as SenoRx stockholders.The SenoRx board of directors was aware of and considered these interests, among other matters, in reaching its decision to adopt and approve, and declare advisable, the merger agreement, the merger and the other transactions contemplated by the merger agreement.Certain of SenoRx’s executive officers are parties to change in control agreements with SenoRx, which provide acceleration of all or a portion of outstanding equity awards in connection with a change in control of SenoRx and severance and other benefits in the case of qualifying separations from service in connection with a change in control of SenoRx, in each case, including consummation of the merger.The outstanding restricted stock unit awards denominated in shares of SenoRx common stock held by directors will become fully vested in accordance with their terms when the holders cease to be members of the SenoRx board of directors as of the effective time of the merger, as required by the terms of the merger agreement.In addition, executive officers and directors of SenoRx have rights to indemnification and directors’ and officers’ liability insurance that will survive consummation of the merger. 12 Common Stock Ownership of Directors and Executive Officers (Page 83) As of June 1, 2010, the record date for the special meeting, the directors and executive officers of SenoRx beneficially owned in the aggregate approximately1,091,140 shares of SenoRx common stock entitled to vote at the special meeting, representing approximately 6.2% of SenoRx’s outstanding common stock as of the record date for the special meeting. Appraisal Rights (Page 79) Under Section262 of the DGCL, SenoRx stockholders who do not vote in favor of adoption of the merger agreement will have the right to seek appraisal of the fair value of their shares as determined by the Delaware Court of Chancery if the merger is completed, but only if they submit a written demand for such an appraisal before the vote on the adoption of the merger agreement and comply with the other special criteria and conditions explained in this proxy statement. Conditions to the Merger (Page 72) Conditions to Each Party’s Obligations.Each party’s obligation to consummate the merger is subject to the satisfaction of the following mutual conditions: · SenoRx will have obtained the approval of the majority of the holders of the outstanding shares of SenoRx common stock to adopt the merger agreement; · no governmental authority in the United States or in certain specified jurisdictions will have enacted, issued, promulgated, enforced or entered any law or order that is then in effect and that has the effect of preventing or prohibiting the consummation of the merger or otherwise imposing material limitations on the ability of Bard to effectively acquire, hold or operate the business of SenoRx or Bard, provided that each of the parties must use its commercially reasonable efforts to appeal any such order or otherwise have any such order vacated or removed; and · any waiting period (and any extension thereof) under the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended, which we refer to as the HSR Act, will have expired or terminated, and any waiting period (and any extension thereof), and any necessary consents, approvals, permits of, authorizations from, notifications to and filings with any governmental authorities, under any antitrust laws of certain specified jurisdictions, to the extent applicable, will have been made or obtained. 13 Conditions to Bard’s and Merger Sub’s Obligations.The obligation of Bard and Merger Sub to consummate the merger is subject to the satisfaction or waiver of the following additional conditions: · the representations and warranties of SenoRx contained in the merger agreement (other than as described in the next bullet point) will be true and correct in all respects as of the closing date as if made on and as of the closing date (except to the extent such representations and warranties expressly relate to an earlier date, in which case as of such earlier date), except that any inaccuracies in such representations and warranties will be disregarded if the circumstances giving rise to all such inaccuracies (considered collectively) do not constitute a Company Material Adverse Effect, as defined below; provided, however, that for purposes of determining the accuracy of such representations and warranties, all “Company Material Adverse Effect” qualifications and other materiality qualifications, and any similar qualifications, contained in such representations and warranties will be disregarded; · the representations and warranties concerning SenoRx’s charter documents, capitalization (except for insignificant deviations in certain numerical amounts set forth in the merger agreement), authority, absence of subsidiaries, non-applicability of state takeover statutes, the opinion of SenoRx’s financial advisor and the use of brokers will be true and correct in all respects, in each case, as of the closing date as if made on and as of the closing date (except to the extent such representations and warranties expressly relate to an earlier date, in which case as if made as of such earlier date)); · SenoRx will have, in all material respects, performed all obligations and complied with all agreements and covenants required to be performed by it or complied with by it under the merger agreement at or before the effective time of the merger; · since the date of the merger agreement, there will not have occurred any Company Material Adverse Effect which is then continuing; · at the closing, SenoRx will have delivered an officers’ certificate, duly executed by SenoRx’s Chief Executive Officer or Chief Financial Officer on behalf of SenoRx and dated as of the closing date, stating that the conditions to closing described in the four bullet points above have been satisfied; and · the number of shares held by holders who have not voted in favor of the merger and who have properly demanded appraisal for his or her shares in accordance with the DGCL will not constitute more than 10% of the aggregate number of common shares outstanding as of the date of the merger agreement. Conditions to SenoRx’s Obligations.The obligation of SenoRx to consummate the merger is subject to the satisfaction or waiver of the following additional conditions: · the representations and warranties of Bard and Merger Sub contained in the merger agreement will be true and correct in all respects as of the closing date as if made on and as of the closing date (except to the extent such representations and warranties expressly relate to an earlier date, in which case as of such earlier date), except that any inaccuracies in such representations and warranties (other than the representations and warranties concerning authority and financial capability, which shall be true and correct in all material respects as of the closing date as if made on and as of the closing date) will be disregarded if the circumstances giving rise to all such inaccuracies (considered collectively) do not constitute a Parent Material Adverse Effect, or any fact, circumstance, effect, event, change or occurrence that would prevent or have a material adverse effect on the ability of Bard and Merger Sub to consummate the merger in accordance with the terms of the merger agreement; provided, however, that for purposes of determining the accuracy of such representations and warranties, all “Parent Material Adverse Effect” qualifications and other materiality qualifications, and any similar qualifications, contained in such representations and warranties shall be disregarded; 14 · each of Merger Sub and Bard shall have, in all material respects, performed all obligations and complied with all agreements and covenants required to be performed by them or complied with by them under the merger agreement at or before the effective time of the merger; and · at the closing, each of Merger Sub and Bard shall deliver an officer’s certificate, duly executed by their respective Chief Financial Officers on behalf of Merger Sub and Bard and dated as of the closing date, stating that the conditions to closing described in the two bullet points above have been satisfied. For purposes of the merger agreement, “Company Material Adverse Effect,” means any fact, circumstance, effect, event, change or occurrence, that individually or in the aggregate, with all other facts, circumstances, effects, events, changes or occurrences has, or would reasonably be expected to have a material adverse effect on the business, assets, condition (financial or otherwise) or results of operations of SenoRx, or would prevent or have a material adverse effect on the ability of SenoRx to consummate the merger in accordance with the terms of the merger agreement, in each case, other than resulting or arising out of any of the following: · any fact, circumstance, effect, event, change or occurrence relating to local, regional, national or foreign political, economic or financial conditions or resulting from or arising out of developments or conditions in credit, currency, capital, securities or other financial markets, including caused by acts of terrorism or war (whether or not declared) or any material worsening of such conditions existing as of the date of the merger agreement, but only to the extent such change or effect does not disproportionately affect SenoRx relative to the other industry participants; · any fact, circumstance, effect, event, change or occurrence generally affecting the industry in which SenoRx operates, but only to the extent such change or effect does not disproportionately affect SenoRx relative to the other industry participants; · any fact, circumstance, effect, event, change or occurrence resulting from any hurricane, earthquake or other natural disasters, weather conditions or other force majeure events, but only to the extent such change or effect does not disproportionately affect SenoRx relative to the other industry participants; · any change, in and of itself, in the share price or trading volume of the shares of SenoRx common stock, without precluding any fact, circumstance, effect, event, change or occurrence that may have contributed to or caused such changes from being taken into account in determining whether a Company Material Adverse Effect has occurred, unless such fact, circumstance, effect, event, change or occurrence is itself not to be considered in the determination of whether a Company Material Adverse Effect has occurred as described in any other bullet point in this list of excluded matters; 15 · any fact, circumstance, effect, event, change or occurrence resulting from a change after the date of the merger agreement in accounting rules or procedures announced with respect to United States generally accepted accounting principles or other accounting standards (or the interpretation thereof), in each case, as applicable to the financial statements of SenoRx, or a change after the date of the merger agreement in laws (or the interpretation thereof), but only to the extent such change or effect does not disproportionately affect SenoRx relative to the other industry participants; · any failure, in and of itself, to meet any internal budgets, plans, projections or forecasts of SenoRx’s revenue, earnings or other financial performance or results of operations, or any published financial forecasts or analyst estimates of SenoRx’s revenue, earnings or other financial performance or results of operations or any change in analyst recommendations, for any period, without precluding any fact, circumstance, effect, event, change or occurrence that may have contributed to or caused such changes from being taken into account in determining whether a Company Material Adverse Effect has occurred, unless such fact, circumstance, effect, event, change or occurrence is itself not to be considered in the determination of whether a Company Material Adverse Effect has occurred as described in any other bullet point in this list of excluded matters; · any fact, circumstance, effect, event, change or occurrence attributable to the execution, performance or announcement of the merger agreement including, the identity of Bard, the loss or departure of officers or other employees of SenoRx, or the loss or diminution in SenoRx’s relationships, contractual or otherwise, with any of its customers, suppliers, distributors, landlords, licensors, licensees or other business partners, without precluding any legal or contractual consequences of the execution of the merger agreement or the consummation of the transactions from being taken into account in determining whether a Company Material Adverse Effect has occurred; · any action taken or failed to be taken by SenoRx at the request or with the consent of Bard, that, if taken without the request or the consent of Bard, would have been prohibited by the terms of the merger agreement; or · any legal proceedings made or brought by any of the current or former stockholders of SenoRx, on their own behalf or on behalf of SenoRx, against SenoRx or any of its officers or directors, including legal proceedings arising out of the merger or in connection with any of the other transactions contemplated by the merger agreement. No Solicitations (Page 66) Subject to certain exceptions, SenoRx has agreed that SenoRx and its officers and directors will not, and SenoRx will cause its representatives not to: · solicit, initiate or encourage (including by way of furnishing information or assistance), or take any other action to facilitate, any inquiry in connection with, or the making of any proposal from any person that constitutes, or would reasonably be expected to lead to, an acquisition proposal (as defined below); 16 · maintain or continue, or enter into or participate in, any discussion or negotiation with any person (other than Merger Sub, Bard or any Bard representative, as applicable) regarding an acquisition proposal, or furnish to any person (other than Merger Sub, Bard or any Bard representative, as applicable) any information or otherwise cooperate in any way with any effort or attempt by any other person to make or effect an acquisition proposal; or · subject to the SenoRx board properly effecting a recommendation change (as described below), withdraw or modify, in a manner adverse to Bard, its approval or favorable recommendation of the merger agreement and the merger, or approvean acquisition proposal, or enter into any contract, arrangement or understanding with respect to an acquisition proposal, other than certain acceptable confidentiality agreements (we refer to any of the actions described in this bullet point as a recommendation change). However, the merger agreement does not prohibit the SenoRx board, directly or indirectly through SenoRx’s representatives, before obtaining the required stockholder approval, from furnishing non-public information to, or entering into or participating in discussions or negotiations with, any person that makes an unsolicited written, bona fide acquisition proposal (which did not result from a breach of the merger agreement) that provides for consideration per share of SenoRx common stock that is greater than the merger consideration if: · the SenoRx board determines in good faith after consultation with its outside legal counsel that failure to take such action would be inconsistent with its fiduciary duties to SenoRx’s stockholders under applicable law; · before entering into or participating in discussions with such person, the SenoRx board determines in good faith, after consultation with its outside legal counsel and financial advisor, that the acquisition proposal constitutes or would reasonably be expected to lead to a superior proposal (as defined below); and · before furnishing any non-public information to, or entering into or participating in discussions or negotiations with, such person, SenoRx (1) receives from such person an executed confidentiality contract (which will be provided to Bard for informational purposes) with terms no less favorable to SenoRx than those contained in the confidentiality agreement with Bard (it being understood and agreed that such confidentiality contract need not contain a “standstill” or other similar provision that prohibits such third party from making any proposal to acquire SenoRx, acquire securities of SenoRx or nominate for election members of the SenoRx board), and (2) concurrently with its delivery to such person, SenoRx delivers to Bard and Merger Sub all such information not previously provided to Bard and Merger Sub. For purposes of the merger agreement, “acquisition proposal” means any offer or proposal for a merger, acquisition, recapitalization, consolidation, tender offer, exchange offer or similar transaction involving, or any proposal or offer to purchase or acquire in any manner (A) assets representing 20% or more of the assets of SenoRx or (B) an equity interest in 20% or more of the voting securities of SenoRx, other than the transactions contemplated by the merger agreement. 17 For purposes of the merger agreement, “superior proposal” means any acquisition proposal (substituting 50% for the 20% thresholds set forth in the definition of “acquisition proposal”) the SenoRx board has determined in good faith, after consultation with its outside counsel and financial advisor, and taking into account all financial, regulatory, legal and other aspects of such acquisition proposal, (i) is more favorable from a financial point of view to SenoRx’s stockholders than the merger (including any adjustment to the terms and conditions thereof proposed in writing by Bard in response to any such acquisition proposal) and which such acquisition proposal, if it includes non-cash consideration, would result in the receipt by SenoRx’s stockholders of consideration economically superior to the consideration such holders are to receive in the merger; (ii) is reasonably capable of being consummated no later than nine months from the receipt of such acquisition proposal; and (iii) for which financing, to the extent required, is then fully committed. Change in Recommendation (Page 67) The merger agreement provides that, notwithstanding the restrictions described in the previous section, the SenoRx board may effect a recommendation change if the SenoRx board determines in good faith, after consultation with its outside legal counsel and financial advisor, that an acquisition proposal is a superior proposal. However, before determining that an acquisition proposal is a superior proposal, the following conditions must be met: · the SenoRx board must determine in good faith, after consultation with legal counsel, that the failure to effect a recommendation change relating to a superior proposal would be inconsistent with its fiduciary duties to SenoRx’s stockholders under applicable law; · SenoRx must notify Bard in writing that it intends to effect a recommendation change relating to the superior proposal, attaching the current version of the definitive agreement relating to the superior proposal (which we refer to as a superior proposal notice); · if requested by Bard, SenoRx must make its representatives available to discuss with Bard’s representatives, and to negotiate in good faith with Bard’s representatives, any proposed modifications to the terms and conditions of the merger agreement during the three business days after delivery by SenoRx of the superior proposal notice to Bard; and · if Bard delivers to SenoRx during that three business day period (as may be extended as set forth in the merger agreement) a written, binding and irrevocable offer meeting certain requirements, the SenoRx board must determine in good faith, after considering the terms of the offer by Bard, that the acquisition proposal giving rise to the superior proposal notice continues to constitute a superior proposal. The merger agreement does not prohibit the SenoRx board from taking, and disclosing to SenoRx’s stockholders, a position contemplated by Rule 14d-9 or Rule 14e-2 promulgated under the Securities Exchange Act of 1934, as amended, or the Exchange Act, about any tender offer or exchange offer that is an acquisition proposal, or making any disclosure to SenoRx’s stockholders that the SenoRx board determines in good faith, after consultation with its outside legal counsel, that the failure to make such disclosure would be inconsistent with its fiduciary duties to SenoRx’s stockholders, subject to certain requirements to notify Bard of the disclosure in advance and to reaffirm the SenoRx board’s recommendation under certain circumstances. 18 Termination of the Merger Agreement (Page 74) SenoRx and Bard may terminate the merger agreement and the merger and any other transactions contemplated by the merger agreement may be abandoned at any time before the effective time of the merger by mutual written consent. Termination by Bard or SenoRx. In addition, either Bard or SenoRx may terminate the merger agreement before the effective time of the merger if: · any governmental authority has (i) voted to challenge the merger in a judicial or administrative proceeding; provided, however, that the right to terminate the merger agreement pursuant to this provision will not be available to any party that has failed to perform in all material respects its obligations regarding filings and consents and requirements to use commercially reasonable efforts to, among other things, effectuate the consummation of the merger, or (ii) issued any order that has the effect of preventing the consummation of the merger; · the merger has not been consummated on or before November 4, 2010, subject to extension of up to three months, at the election of either Bard or SenoRx, under certain circumstances relating to obtaining antitrust approval, such date, as may be so extended being the expiration date; except that Bard and SenoRx must use commercially reasonable efforts to consummate any necessary, non-material divestitures, in accordance with the terms of the merger agreement, before the expiration date; and provided, further, that the right to terminate will not be available to any party whose failure to perform any covenant or obligation under the merger agreement was the principal cause of or principally resulted in the failure of the merger to have been consummated on or before the expiration date; or · if stockholder approval is not obtained upon a vote at a duly held stockholders meeting (including any adjournment or postponement thereof) to adopt the merger agreement. Termination by Bard. Bard may also terminate the merger agreement before the effective time of the merger if: · SenoRx has breached any of its representations, warranties, covenants or other agreements in the merger agreement or any representation or warranty has become untrue and such breach or inaccuracy (i) would give rise to the failure of a condition described in the first three bullet points under the heading “Conditions to the Merger—Conditions to Bard’s and Merger Sub’s Obligations” above and (ii) has not been cured within thirty days after written notice thereof is received by SenoRx; provided that Bard will have no right to terminate the merger agreement in connection with such breach or inaccuracy if there is an uncured breach or inaccuracy by Bard or Merger Sub of the type described in the first bullet point under the heading “Termination of the Merger Agreement—Termination by SenoRx” below at the time of such breach or inaccuracy by SenoRx or at the time of the purported termination in connection with such breach or inaccuracy; · a recommendation change by the SenoRx board has occurred; or · SenoRx (i)receives any warning letter, or similar written notice, or correspondence from the FDA or any other governmental authority regulating medical devices, relating to quality issues, that in the opinion of Bard, would reasonably be expected to materially impair, or lead to actions that materially impair, the business of SenoRx; provided that concurrently with and as a condition to such termination of the merger agreement, Bard pays the reverse termination fee, as described below, and/or (ii) receives notice of, or is subject to, any consent decree relating to FDA regulatory or quality issues. 19 Termination by SenoRx. SenoRx may also terminate the merger agreement if: · before the effective time of the merger, Merger Sub or Bard has breached any of their respective representations, warranties, covenants or other agreements in the merger agreement or any such representation or warranty shall have become untrue and the breach or inaccuracy (i) would give rise to the failure of a condition described in the first two bullet points under the heading “Conditions to the Merger—Conditions to SenoRx’s Obligations” above and (ii) is not cured within thirty days after written notice thereof is received by Merger Sub and Bard; provided that SenoRx will have no right to terminate the merger agreement in connection with such breach or inaccuracy if there is an uncured breach or inaccuracy by SenoRx of the type described in the first bullet point under the heading “Termination of the Merger Agreement—Termination by Bard” above at the time of such breach or inaccuracy by Merger Sub or Bard or at the time of the purported termination in connection with such breach or inaccuracy; or · at any time before obtaining the approval of the majority of the holders of the outstanding shares of SenoRx common stock to adopt the merger agreement, (i) a valid recommendation change by the SenoRx board has occurred after SenoRx has complied with the procedures set forth in the merger agreement and (ii) concurrently with and as a condition to such termination of the merger agreement, SenoRx enters into a definitive contract relating to an acquisition proposal not solicited in violation of the merger agreement that constitutes a superior proposal and pays Bard the termination fee, as described below. Any proper and valid termination of the merger agreement will be effective immediately upon the delivery of written notice of the terminating party to the other party or parties hereto, as applicable. Termination Fees and Expenses (Page 75) If the merger agreement is terminated, it will become void without any liability on the part of any party (except for any fee or expenses described below and except that certain customary provisions, including those relating to confidentiality, will survive the termination of the merger agreement). However, no such termination will relieve any party from liability for fraud or any intentional or willful breach of any of its representations, warranties, covenants or agreements set forth in the merger agreement. Under the merger agreement, SenoRx is required to pay Bard a termination fee of $9 million in the following circumstances: · if the merger agreement is terminated by SenoRx or Bard pursuant to the provisions described in the second or third bullet points under the heading “Termination of the Merger Agreement—Termination by Bard or SenoRx” above and before the stockholders meeting, an acquisition proposal has been made directly to the holders of SenoRx common shares or has otherwise been publicly known and had not been withdrawn at the time of the stockholders meeting, and at any time within twelve months after such termination, SenoRx has entered into a definitive contract relating to any acquisition proposal or a transaction contemplated by an acquisition proposal has been consummated; 20 · if the merger agreement is terminated by Bard pursuant to the provision described in the second bullet point under the heading “Termination of the Merger Agreement—Termination by Bard” above; · if the merger agreement is terminated by SenoRx pursuant to the provision described in the second bullet point under the heading “Termination of the Merger Agreement—Termination by SenoRx” above; or · if the merger agreement is terminated by Bard pursuant to the provision described in the first bullet point under the heading “Termination of the Merger Agreement—Termination by Bard” above based on a breach of any covenant or agreement of SenoRx set forth in the merger agreement and before such termination an acquisition proposal has been made directly to the holders of SenoRx common shares or has otherwise been publicly known and such acquisition proposal had not been withdrawn at the time of such termination, and at any time within twelve months after such termination, either SenoRx has entered into a definitive contract relating to any acquisition proposal or a transaction contemplated by an acquisition proposal has been consummated. Under the merger agreement, Bard is required to pay SenoRx a termination fee of $9 million if the merger agreement is terminated by Bard pursuant to the provision described in clause (i) of the third bullet point under the heading “Termination of the Merger Agreement—Termination by Bard” above. In addition, if the merger agreement is terminated by Bard pursuant to the provision described in the first bullet point under the heading “Termination of the Merger Agreement—Termination by Bard” above based on a breach of any covenant or agreement of SenoRx set forth in the merger agreement, SenoRx will reimburse Bard for the transaction expenses of Bard and Merger Sub. Such payment will be credited against any termination fee that becomes payable by SenoRx under the merger agreement. Likewise, if the merger agreement is terminated by SenoRx pursuant to the provision described in the first bullet point under the heading “Termination of the Merger Agreement—Termination by SenoRx” above based on a breach of any covenant or agreement of Bard or Merger Sub set forth in the merger agreement, Bard will reimburse SenoRx for the transaction expenses of SenoRx. Except as expressly set forth in the merger agreement and described above, all fees, costs and expenses incurred in connection with the merger agreement and the merger will be paid by the party incurring such fees, costs and expenses, whether or not the merger is consummated. 21 Regulatory Approvals (Page 55) Under the provisions of the HSR Act, the merger may not be completed until notification and report forms have been filed with the Antitrust Division of the United States Department of Justice (which we refer to as the Antitrust Division) and the Federal Trade Commission (which we refer to as the FTC) by SenoRx and Bard and all applicable waiting periods have expired or been terminated. On May 28, 2010, SenoRx and Bardfiled their respective notification and report forms with the Antitrust Division and the FTC under the HSR Act. Currently, SenoRx and Bard do not believe there are any necessary antitrust notifications to be filed in jurisdictions outside of the United States, but are in the process of reviewing where merger control filings or approvals may be required or desirable in other foreign jurisdictions. Consummation of the Merger (Page 72) SenoRx currently expects the merger to be completed in the third quarter of 2010.However, we cannot predict the exact timing of the consummation of the merger and whether the merger will be consummated.In order to consummate the merger, SenoRx’s stockholders must adopt the merger agreement and the other closing conditions under the merger agreement, including receipt of certain regulatory approvals, must be satisfied or, to the extent legally permitted, waived. Current Market Price of Common Stock (Page 82) The closing sale price of SenoRx common stock on the NASDAQ Global Market (symbol: SENO) onJune 3, 2010, the last full trading day before the filing of this proxy, was $10.86.You are encouraged to obtain current market quotations for SenoRx common stock in connection with voting your shares. 22 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION This proxy statement, and the documents to which we refer you in this proxy statement, include forward-looking statements based on estimates and assumptions.There are forward-looking statements throughout this proxy statement, including, without limitation, under the headings “Summary,” “The Special Meeting,” “The Merger,” “Opinion of SenoRx’s Financial Advisor,” “Regulatory Approvals,” and in statements containing words such as “believes,” “estimates,” “anticipates,” “continues,” “predict,” “potential,” “contemplates,” “expects,” “may,” “will,” “likely,” “could,” “should” or “would” or other similar words or phrases.These statements are subject to risks, uncertainties, and other factors, including, among others: · the effect of the announcement of the merger on SenoRx’s business relationships, operating results and business generally; · the retention of certain key employees at SenoRx; · the occurrence of any event, change or other circumstances that could give rise to the termination of the merger agreement; · the adoption of the merger agreement by SenoRx’s stockholders or other conditions to the completion of the transaction may not be satisfied, or the regulatory approvals required for the transaction may not be obtained on the terms expected or on the anticipated schedule, if at all; · the outcome of any legal proceedings that may be instituted against SenoRx or others relating to the merger; · the amount of the costs, fees, expenses and charges related to the merger; and · SenoRx’s and Bard’s ability to meet expectations regarding the timing and completion of the merger. In addition, we are subject to risks and uncertainties and other factors detailed in SenoRx’s annual report on Form10-K for the fiscal year ended December 31, 2009, filed with the Securities and Exchange Commission, which we refer to herein as the SEC, on March 16, 2010 and SenoRx’s quarterly report on Form10-Q for the fiscal quarter ended March 31, 2010, filed with the SEC on May 11, 2010, which should be read in conjunction with this proxy statement.See “Where You Can Find More Information” on page 84.Many of the factors that will determine SenoRx’s future results are beyond SenoRx’s ability to control or predict.In light of the significant uncertainties inherent in the forward-looking statements contained herein, readers should not place undue reliance on forward-looking statements, which reflect management’s views only as of the date hereof.We cannot guarantee any future results, levels of activity, performance or achievements.The statements made in this proxy statement represent SenoRx’s views as of the date of this proxy statement, and it should not be assumed that the statements made herein remain accurate as of any future date.Moreover, we assume no obligation to update forward-looking statements or update the reasons that actual results could differ materially from those anticipated in forward-looking statements, except as required by law. 23 THE SPECIAL MEETING Date, Time, Place and Purpose of the Special Meeting This proxy statement is being furnished to SenoRx’s stockholders as part of the solicitation of proxies by the SenoRx board of directors for use at the special meeting to be held on July 1, 2010, starting at 9:00 a.m. Pacific Time, at SenoRx’s principal executive offices located at 3 Morgan, Irvine, California 92618-1917, or at any postponement or adjournment thereof.The purpose of the special meeting is for SenoRx’s stockholders to consider and vote on (1) a proposal to adopt the merger agreement, (2) a proposal to adjourn or postpone the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to adopt the merger agreement and (3) such other business as may properly come before the special meeting or any adjournments or postponements of the special meeting.SenoRx’s stockholders must adopt the merger agreement in order for the merger to occur.If SenoRx’s stockholders fail to adopt the merger agreement, the merger will not occur.A copy of the merger agreement is attached to this proxy statement as AnnexA.You are urged to read the merger agreement in its entirety. Record Date and Quorum We have fixed the close of business on June 1, 2010 as the record date for the special meeting, and only holders of record of SenoRx common stock on the record date are entitled to vote at the special meeting.As of the record date, there were17,642,048 shares of SenoRx common stock issued and outstanding and entitled to vote.Each share of SenoRx common stock entitles its holder to one vote on all matters properly coming before the special meeting. A majority of the shares of SenoRx common stock issued and outstanding and entitled to vote at the special meeting constitutes a quorum for the purpose of considering the proposals.Shares of SenoRx common stock held by stockholders present in person or represented at the special meeting but not voted, including shares of SenoRx common stock for which proxies have been received but for which stockholders have abstained, will be treated as present at the special meeting for purposes of determining the presence or absence of a quorum for the transaction of all business.In the event that a quorum is not present at the special meeting, the special meeting may be adjourned or postponed to solicit additional proxies. Vote Required for Approval You may vote FOR or AGAINST, or you may ABSTAIN from voting on, the proposal to adopt the merger agreement.Consummation of the merger requires the adoption of the merger agreement by the affirmative vote of the holders of a majority of the outstanding shares of SenoRx common stock entitled to vote at the special meeting.Therefore, if you abstain or fail to vote, it will have the same effect as a vote against the adoption of the merger agreement. The adoption of the proposal to adjourn or postpone the special meeting to a later time, if necessary or appropriate, to solicit additional proxies requires the affirmative vote of a majority of the votes cast by holders of SenoRx common stock present in person or represented by proxy at the special meeting and entitled to vote thereon.Therefore, if you abstain or fail to vote, it will have no effect on the outcome of the adjournmentproposal. 24 In connection with the transactions contemplated by the merger agreement, certain executive officers and stockholders of SenoRx, who collectively, as of the record date, beneficially owned approximately 5.5% of the total outstanding shares of SenoRx common stock entitled to vote at the special meeting, have entered into a voting and support agreement with Bard to, among other things, vote all shares of SenoRx common stock held by them in favor of the adoption of the merger agreement.The executive officers and stockholders who entered into the voting and support agreement with Bard did not receive additional consideration for doing so (other than any consideration they are otherwise entitled to receive under the merger agreement in respect of their shares of SenoRx common stock).The voting and support agreement is attached to this proxy statement as AnnexB. As of the record date, SenoRx’s directors and executive officers held and are entitled to vote, in the aggregate, approximately1,091,140 shares of SenoRx common stock entitled to vote at the special meeting, representing approximately 6.2% of SenoRx’s outstanding common stock as of the record date. Proxies and Revocation If you are a stockholder of record of your shares of SenoRx common stock and you submit a proxy by telephone or via the Internet or by returning a signed and dated proxy card by mail that is received by SenoRx before the date of or at the special meeting, your shares will be voted at the special meeting as you indicate.If you sign your proxy card without indicating your vote, your shares will be voted “FOR” the adoption of the merger agreement and “FOR” the adjournment or postponement of the special meeting, if necessary or appropriate, to solicit additional proxies, and in accordance with the recommendations of the SenoRx board of directors on any other matters properly brought before the special meeting, or at any adjournment or postponement thereof, for a vote. If your shares of SenoRx common stock are held in “street name,” you will receive instructions from your brokerage firm, bank, trust or other nominee that you must follow in order to have your shares voted.If you have not received such voting instructions or require further information regarding such voting instructions, contact your brokerage firm, bank, trust or other nominee, as the case may be.If you fail to provide your brokerage firm, bank, trust or other nominee with instructions on how to vote your shares of SenoRx common stock, your nominee will not be able to vote such shares at the special meeting.Please follow the simple directions on the voting instruction form sent to you by your broker or nominee with this proxy statement. Proxies received by SenoRx at any time before the vote being taken at the special meeting, which have not been revoked or superseded before being voted, will be voted at the special meeting.If you are a stockholder of record of shares of SenoRx common stock, you have the right to change or revoke your proxy at any time, unless noted below, before the vote is taken at the special meeting: · by delivering to SenoRx’s Secretary, a signed written notice of revocation bearing a date later than the date of the proxy, stating that the proxy is revoked; · by attending the special meeting and voting in person (your attendance at the meeting will not, by itself, revoke your proxy; you must vote in person at the meeting); · by submitting a later-dated proxy card relating to the same shares of SenoRx common stock; or · by submitting another proxy by telephone or via the Internet. If you are a “street name” holder of SenoRx common stock, you may change your vote by submitting new voting instructions to your brokerage firm, bank, trust or other nominee.You must contact your nominee to obtain instructions as to how to change or revoke your proxy. Written notices of revocation and other communications with respect to the revocation of any proxies should be addressed to: SenoRx, Inc., 3 Morgan, Irvine, California 92618-1917, Attn: Secretary. 25 Adjournments and Postponements Although it is not currently expected, the special meeting may be adjourned or postponed for the purpose of soliciting additional proxies.SenoRx’s amended and restated bylaws provide that any adjournment may be made without notice if announced at the meeting at which the adjournment is taken and if the adjournment is to a date that is not greater than thirty days after the original date fixed for the special meeting and no new record date is fixed for the adjourned meeting.Any signed proxies received by SenoRx before the special meeting in which no voting instructions are provided on such matter will be voted “FOR” an adjournment or postponement of the special meeting, if necessary or appropriate, to solicit additional proxies.Whether or not a quorum exists, holders of a majority of SenoRx shares of common stock present in person or represented by proxy and entitled to vote at the special meeting may adjourn the special meeting. The proposal to adjourn or postpone the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies requires the affirmative vote of the majority of the votes cast by holders of SenoRx common stock present in person or represented at the meeting. Therefore, if you abstain or fail to vote, it will have no effect on the outcome of the proposal. Any adjournment or postponement of the special meeting for the purpose of soliciting additional proxies will allow SenoRx’s stockholders who have already sent in their proxies to revoke them at any time before their use at the special meeting as adjourned or postponed. Solicitation of Proxies This proxy solicitation is being made and paid for by SenoRx on behalf of our board of directors. We have retained Innisfree M&A Incorporated to assist in the solicitation of proxies for the special meeting for a fee not to exceed $15,000, plus reimbursement of reasonable out-of-pocket expenses.Our directors, officers and employees may also solicit proxies by personal interview, mail, e-mail, telephone, facsimile or other means of communication.These persons will not be paid additional remuneration for their efforts.We will also request brokers and other fiduciaries to forward proxy solicitation material to the beneficial owners of shares of SenoRx common stock that the brokers and fiduciaries hold of record.Upon request, we will reimburse them for their reasonable out-of-pocket expenses. Questions and Additional Information If you have questions about the merger or how to submit your proxy, or if you need additional copies of this proxy statement or the enclosed proxy card or voting instructions, please contact our proxy solicitor, Innisfree M&A Incorporated, by calling toll-free at +1 (888) 750-5834 (banks and brokers may call collect at + 1 (212) 750-5833), or by mail at 501 Madison Avenue, 20th Floor, New York, New York 10022. Availability of Documents Documents incorporated by reference (excluding exhibits to those documents unless the exhibit is specifically incorporated by reference into those documents) will be provided by first class mail without charge to each person to whom this proxy statement is delivered upon written or oral request of such person.In addition, our list of stockholders entitled to vote at the special meeting will be available for inspection at our principal executive offices at least ten days before the date of the special meeting and continuing through the special meeting for any purpose germane to the meeting; the list will also be available at the meeting for inspection by any stockholder present at the meeting.See “Where You Can Find More Information” on page84 for more information regarding where you may request any of the documents incorporated by reference in this proxy statement or other information concerning SenoRx. 26 THE COMPANIES SenoRx, Inc. SenoRx, Inc., a Delaware corporation, markets the EnCor(R) stereotactic-guided and MRI-guided breast biopsy systems, the Gel Mark(R) line of breast tissue markers and the Contura(R) balloon catheter for the treatment of breast cancer.SenoRx’s principal executive offices are located at 3 Morgan, Irvine, California 92618-1917, and its telephone number is+1 (949) 362-4800.See also “Where You Can Find More Information.”SenoRx’s common stock is publicly traded on the NASDAQ Global Market under the symbol “SENO.” C. R. Bard, Inc. C. R. Bard, Inc., a New Jersey corporation, is a multinational developer, manufacturer and marketer of innovative, life-enhancing medical technologies in the fields of vascular, urology, oncology and surgical specialty products.Bard’s principal executive offices are located at 730 Central Avenue, Murray Hill, New Jersey 07974, and its telephone number is +1 (800) 367-2273.Bard’s common stock is publicly traded on the New York Stock Exchange under the symbol “BCR.” Raptor Acquisition Corp. Raptor Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Bard, was formed solely for the purpose of facilitating Bard’s acquisition of SenoRx.Raptor Acquisition Corp. has not carried on any activities to date, except for activities incidental to its formation and activities undertaken in connection with the transactions contemplated by the merger agreement.Upon consummation of the merger, Raptor Acquisition Corp. will merge with and into SenoRx and will cease to exist.Raptor Acquisition Corp.’s principal executive offices are located at 730 Central Avenue, Murray Hill, New Jersey 07974, and its telephone number is +1 (800) 367-2273. 27 THE MERGER This discussion of the merger is qualified in its entirety by reference to the merger agreement, which is attached to this proxy statement as AnnexA and which is incorporated by reference into this proxy statement.You should read the entire merger agreement carefully as it is the legal document that governs the merger. Background of the Merger From time to time, SenoRx engaged in discussions with senior management of other medical device companies, investment bankers and other potential strategic partners in order to explore relationships that would accelerate its growth. On June 29, 2009, Lloyd H. Malchow, who was then our Chairman, President and Chief Executive Officer, met with Jim C. Beasley, Group Vice President of C. R. Bard, Inc. During this meeting, Mr. Beasley expressed Bard’s potential interest in exploring a possible business combination transaction between Bard and SenoRx. On June 30, 2009, Mr. Malchow received a letter from Mr. Beasley, which contained Bard’s preliminary non-binding expression of interest to purchase all of SenoRx’s issued and outstanding capital stock for cash consideration in the range of $6.00 to $6.75 per share out of available cash without any financing contingencies. The letter stated that the transaction value was subject to, among other things, satisfactory completion of due diligence. On July 1, 2009 a copy of the letter was distributed to the SenoRx board of directors for review and a detailed review by the board and management followed. Between July 1, 2009 and July 17, 2009, representatives of SenoRx had discussions with representatives of Bard on several occasions to explore a possible business combination transaction between Bard and SenoRx. On July 17, 2009, the SenoRx board of directors convened for a special meeting to discuss the June 30th expression of interest from Bard. Representatives of Wilson Sonsini Goodrich & Rosati, Professional Corporation (“Wilson Sonsini”), SenoRx’s outside legal counsel, reviewed the board’s fiduciary duties in this context. Our senior management then reviewed certain information and analyses related to SenoRx’s financial performance and prospects, including, among other things, an updated strategic plan for SenoRx (the annual strategic plan having been previously presented to the SenoRx board at its regular meeting in December 2008) and a review of strategic alternatives available to SenoRx. Following discussion, the SenoRx board of directors instructed Mr. Malchow to decline the offer and a letter was sent to Bard on July 17, 2009 informing Bard that the SenoRx board of directors, after careful deliberation, had determined to reject Bard’s offer. On September 3, 2009, Mr. Beasley expressed to Mr. Malchow Bard’s renewed interest in acquiring SenoRx. On September 8, 2009, Mr. Malchow received a letter from Mr. Beasley, outlining Bard’s revised preliminary non-binding expression of interest to purchase all of SenoRx’s issued and outstanding capital stock for cash consideration of $7.75 per share out of available cash without any financing contingencies. The letter stated that the transaction value was subject to, among other things, satisfactory completion of due diligence. The letter set a deadline for SenoRx to respond of Friday, September 11, 2009 at 5:00pm Pacific time. 28 The letter was forwarded to the SenoRx board of directors on the same day it was received from Bard and was discussed at a previously scheduled meeting of the board of directors held on September 9, 2009. Representatives of Wilson Sonsini again reviewed the board’s fiduciary duties in this context. Our senior management team then reviewed certain updated information and analyses related to SenoRx’s financial performance and prospects, including, among other things, an updated strategic plan for SenoRx and a review of strategic alternatives available to SenoRx. Following discussion, the SenoRx board of directors instructed Mr. Malchow to decline the offer and a letter was sent to Bard on September 11, 2009 informing Bard that the SenoRx board of directors, after deliberation, had determined to reject Bard’s offer. In addition, at the September 9th board meeting, our management was instructed to interview and engage investment bankers to begin assisting it with strategic planning and analysis on a going-forward basis. Following the board meeting, our management contacted Piper Jaffray and certain other financial advisors to discuss engaging one of them as SenoRx’s financial advisor in connection with a potential sale of the company. In late September, Mr. Beasley and Mr. Malchow continued to explore a potential business combination transaction between Bard and SenoRx. In early October 2009, Mr. Malchow met with representatives of Company A to discuss a potential business combination transaction. During this meeting, the Company A representatives expressed Company A’s potential interest in acquiring SenoRx, and the parties discussed the potential “fit” between the two companies. On October 6, 2009, Mr. Malchow received a letter from Company A, which contained Company A’s non-binding proposal to purchase all of SenoRx’s issued and outstanding capital stock for cash consideration in the range of $6.50 to $7.00 per share out of available cash without any financing contingencies. The letter stated that the proposal was subject to completion of due diligence and negotiation and execution of mutually acceptable definitive documentation regarding the transaction. On October 8, 2009 a copy of the letter was distributed to the SenoRx board of directors and it was discussed at a previously scheduled board meeting held on October 8, 2009. Representatives of Wilson Sonsini were also present at this meeting. Following discussion, the SenoRx board of directors instructed Mr. Malchow to decline the offer and a letter was sent to Company A on October 12, 2009 stating that the SenoRx board of directors, after careful deliberation, had determined to reject Company A’s proposal. In addition, at the October 8th board meeting, representatives of Piper Jaffray attended the meeting and made a presentation to the SenoRx board of directors.The Piper Jaffray presentation covered a number of topics, including an overview of SenoRx’s position in the medical technology industry, a preliminary financial analysis of SenoRx, and a review of strategic alternatives available to SenoRx. Shortly following the October 8th board meeting, SenoRx began to explore various strategic alternatives with Piper Jaffray. In this regard, SenoRx, with the help of Piper Jaffray, began to investigate undertaking a registered direct offering to fund and provide growth capital for the business on a stand-alone basis. In addition, SenoRx also began to contemplate other strategic alternatives, including commencing a process to solicit proposals from third parties to acquire the company. 29 On October 12, 2009, Mr. Malchow and Mr. Beasley discussed a potential business combination transaction between Bard and SenoRx.Mr. Malchow informed Mr. Beasley that the SenoRx board was exploring its strategic alternatives, and had not determined to initiate a sales process. On October 27, 2009, we announced the appointment of John T. Buhler to the newly created position of President and Chief Operating Officer of SenoRx. On October 30, 2009, the SenoRx board of directors held a meeting, during which the board considered in further detail the strategic alternatives available to SenoRx. Representatives of Piper Jaffray and Wilson Sonsini were also present at this meeting. After discussion, the SenoRx board determined preliminarily to begin an active process to solicit proposals from third parties to acquire the company and to retain Piper Jaffray to act as SenoRx’s financial advisor in connection with the SenoRx board’s evaluation of a potential sale of the company. Acting under the SenoRx board’s authorization given at a meeting held on November 10, 2009, SenoRx entered into a letter agreement with Piper Jaffray on November 11, 2009, pursuant to which Piper Jaffray was formally engaged to act as SenoRx’s financial advisor in connection with a possible sale of the company. On November 18, 2009, our management team met with representatives of Piper Jaffray and Wilson Sonsini and outlined a process to solicit proposals from third parties to acquire the company. Thereafter, our management team, with the assistance of representatives of Piper Jaffray and Wilson Sonsini, prepared preliminary materials concerning SenoRx for distribution to potentially interested parties. On November 24, 2009 Piper Jaffray contacted three parties – Bard, Company A and Company B – to determine their interest in potentially acquiring SenoRx. These three parties were contacted first because they had recently expressed written or verbal interest in acquiring SenoRx.The preliminary materials concerning SenoRx which had previously been prepared, including a form of confidentiality agreement, were then circulated to these three parties. On December 18, 2009, we announced that a jury delivered a verdict in favor of SenoRx in a lawsuit brought by Hologic, Inc., Cytyc Corp., and Hologic L.P. (“Hologic”) in the U.S. District Court for the Northern District of California. By January 12, 2010, Bard, Company A and Company B had negotiated and entered into confidentiality agreements with SenoRx. During this time frame, a detailed confidential informational memorandum was prepared by SenoRx, with the assistance of representatives of Piper Jaffray and Wilson Sonsini. On or about January 12, 2010, following execution of confidentiality agreements with each of these three parties, respectively, the detailed confidential informational memorandum was sent to each of them. Shortly thereafter, we provided each of these three parties with access to limited confidential information related to SenoRx in order to enable each of them to conduct a preliminary due diligence review of SenoRx. On December 10, 2009, representatives of Piper Jaffray contacted a fourth party, Company C, which had previously expressed interest in SenoRx, but not as recently as Bard, Company A or Company B, to determine their interest in potentially acquiring SenoRx. Company C did not receive preliminary materials. On January 5, 2010, a representative from Company C contacted a representative of Piper Jaffray to inform them that they did not have an interest in pursuing an acquisition of SenoRx. 30 Between January 5, 2010 and January 11, 2010, representatives of Piper Jaffray contacted 23 additional parties to determine their interest in potentially acquiring SenoRx. Out of the 23 parties contacted between January 5, 2010 and January 11, 2010, 18 received preliminary materials. Out of the 18 parties that received preliminary materials, one party entered into a confidentiality agreement with SenoRx so that they could receive the detailed confidential informational memorandum. Shortly thereafter, this party elected to withdraw from the process. On January 20, 2010, a representative from Company C contacted Piper Jaffray to express a renewed interest in acquiring SenoRx and subsequently Company C received the preliminary materials.Company C and SenoRx could not come to agreement regarding certain terms in the form confidentiality agreement and therefore Company C did not receive any confidential materials. For the remainder of January 2010, each of the original three parties that had executed confidentiality agreements with us, through their financial advisors and directly, engaged in discussions with our management in connection with their due diligence review of SenoRx. On January 18, 2010, our management delivered an in-person presentation regarding SenoRx to Company A. On January 26, 2010, our management delivered an in-person presentation to representatives of Bard.On January 27, 2010, our management delivered an in-person presentation to Company B. Representatives of Piper Jaffray requested each of these three parties to submit their proposals to acquire SenoRx by February 16, 2010. On February 8, 2010, we announced that Mr. Malchow, our Chairman and Chief Executive Officer, would be taking an indefinite medical leave of absence due to illness, and that Mr. Buhler, our President and Chief Operating Officer, would serve as our acting Chief Executive Officer. On February 10, 2010, the SenoRx board of directors held a meeting, during which representatives of Piper Jaffray provided the board with an update regarding the process of soliciting proposals from potential acquirors. Representatives of Wilson Sonsini were also present at this meeting. On February 16, 2010, Mr. Malchow received a letter from Mr. Beasley, outlining Bard’s preliminary non-binding expression of interest to purchase all of SenoRx’s issued and outstanding capital stock for cash consideration in the range of $10.50 to $11.50 per share out of available cash without any financing contingencies. The letter stated that the transaction value was subject to, among other things, satisfactory completion of due diligence and the execution of a mutually satisfactory definitive agreement. Company A did not submitan updated proposal to acquire SenoRx, but rather through its financial advisor indicated verbally to representatives of Piper Jaffray that Company A would be interested in pursuing an acquisition of SenoRx on terms consistent with their October 6th proposal. Company Bdid not submit a written proposal to acquire SenoRx, but rather through its financial advisor indicated verbally to representatives of Piper Jaffray that Company B would be interested in pursuing an acquisition of SenoRx at a per share priceequal to a premium of approximately 25% to the then current market price of SenoRx common stock. On February 18, 2010, a special meeting of the SenoRx board of directors was held to evaluate and consider the expressions of interest from Bard, Company A and Company B. Representatives of Piper Jaffray presented its analysis of the expressions of interest as well as a summary of the financial prospects of SenoRx; conditions and trends in the medical technology industry; and the strategic alternatives available to the company, including remaining as a stand-alone public company. The SenoRx management team reviewed an updated strategic plan for SenoRx and their views of current economic conditions and the near- and long-term prospects for SenoRx. Representatives of Wilson Sonsini reviewed the board’s fiduciary duties in this context. The SenoRx board of directors focused on several considerations, including acceptable valuation ranges; the scope of information that would be appropriate to provide to Bard in connection with its due diligence; the importance of speed, if SenoRx were to undertake discussions regarding a possible business combination, in order to avoid any unnecessary distractions to SenoRx’s business and operations and to reduce the risk that the existence of discussions with a potential acquirer regarding a possible business combination would become widely known; and establishing a high level of “deal certainty” (i.e., certainty that any proposed transaction would be consummated), including the likelihood that a business combination with Bard would receive all required antitrust approvals. After discussion, the SenoRx board of directors elected to temporarily forego negotiations with Company A and Company B because their valuation indications were perceived to be too low and authorized Piper Jaffray to engage in discussions with representatives of Bard regarding a possible transaction, provided that the consideration payable in such a transaction is within a range of at least $13.00 to $15.00 per share or more. 31 On February 23, 2010, representatives of Goldman Sachs & Co. (“Goldman Sachs”), Bard’s financial advisor, conveyed their client’s willingness to proceed with discussions regarding a potential business combination transaction for a price of $11.50 per share of SenoRx common stock, provided that SenoRx enter into an exclusive negotiation period with Bard for a period of 45 days. On February 26, 2010, a special meeting of the SenoRx board of directors was held to evaluate Bard’s revised proposal. After discussion, the SenoRx board of directors authorized representatives of Piper Jaffray to further engage in discussions with representatives of Goldman Sachs regarding a possible transaction, provided that the consideration payable in such a transaction was $12.50 per share or more, and SenoRx would enter into an exclusive negotiation period with Bard for 30 days. On March 3, 2010, representatives of Goldman Sachs communicated their client’s willingness to proceed with discussions at a price of $12.00 per share of SenoRx common stock, provided that SenoRx enter into an exclusive negotiation period with Bard for a period of 45 days. On March 5, 2010, a special meeting of the SenoRx board of directors was held to evaluate and consider Bard’s revised proposal. Representatives of Piper Jaffray summarized Bard’s most recent proposal for the SenoRx board, and presented its financial analysis of Bard’s most recent proposal as well as a summary of the financial prospects of SenoRx, and the other matters as covered in the February 18, 2010 board meeting. After discussion, the SenoRx board of directors authorized SenoRx to enter into an exclusive negotiation period of no longer than 30 days in duration based on Bard’s willingness to pay $12.00 for each share of SenoRx common stock. On March 12, 2010, Mr. Buhler received a letter from Mr. Beasley containing a revised, preliminary non-binding expression of interest to purchase all of SenoRx’s issued and outstanding capital stock for cash consideration of $12.00 per share out of available cash without any financing contingencies. The letter stated that the $12.00 per share consideration was subject to, among other things, satisfactory completion of due diligence. On March 12, 2010, SenoRx entered into an exclusive negotiation period with Bard until April 15, 2010. Between February 24, 2010 and March 12, 2010, representatives from Company B’s financial advisor contacted Piper Jaffray on various occasions and expressed continued interest in acquiring SenoRx at amounts approximating those communicated on February 16, 2010. Representatives from Piper Jaffray informed representatives from Company B’s financial advisor that the communicated amounts were not sufficient, and if Company B was interested in acquiring SenoRx they should submit a written proposal quickly while SenoRx was still in a position to have discussions with Company B and its advisors regarding a possible transaction. Company B never submitted a written proposal to acquire SenoRx. 32 On March 14, 2010, Mr. Malchow, our Chairman and Chief Executive Officer, passed away while on a previously announced medical leave of absence. At a meeting held on March 15, 2010, the SenoRx board of directors appointed Mr. Buhler, our acting Chief Executive Officer, as our Chief Executive Officer, President and Chief Operating Officer and as a member of the SenoRx board of directors, filling the vacancy created by Mr. Malchow’s death. Commencing on March 14, 2010, Bard and its representatives and outside advisors, including Weil Gotshal & Manges LLP (“Weil Gotshal”), Bard’s outside legal counsel, were granted access to an online data room.Commencing on March 16, 2010, Bard also sentrepresentatives on site to Irvine, California to conduct a detailed due diligence investigation of SenoRx. During the balance of the exclusivity period that ran through April 15, 2010, Bard continued to conduct detailed due diligence activities. On March 22, 2010, Mr. Buhler informed Mr. Beasley that SenoRx would likely miss its financial projections for the quarter ended March 31, 2010. On April 1, 2010, representatives of Weil Gotshal delivered a draft definitive merger agreement for the transaction. Thereafter, representatives of Wilson Sonsini reviewed the draft merger agreement, discussed the terms proposed in the draft merger agreement with our senior management team, and prepared a revised draft of the merger agreement. On April 2, 2010, Mr. Buhler informed Mr. Beasley that SenoRx had in fact missed its financial projections for the quarter ended March 31, 2010. On April 8, 2010, representatives of Wilson Sonsini delivered a revised draft of the merger agreement to representatives of Weil Gotshal. On April 12, 2010, representatives of Wilson Sonsini discussed with representatives of Weil Gotshal and Bard’s internal legal counsel the terms proposed in the revised merger agreement. The negotiations with respect to the merger agreement focused primarily on terms affecting closing certainty (such as defining the events that would constitute a “Company Material Adverse Effect,” including Bard’s position that the occurrence of certain events would be deemed to constitute a “Company Material Adverse Effect”); commitments to obtain antitrust approvals; deal protection terms (including the amount of the termination fee payable by SenoRx and the conditions that must be satisfied before SenoRx would be permitted to furnish non-public information to, or enter into discussions with, other potential acquirors); and the ability of SenoRx to compel Bard to complete the transaction if Bard were to breach its obligation to do so. On April 9, 2010, a representative from Company B’s financial advisor left a voice mail message for a representative of Piper Jaffray inquiring about SenoRx. The representative from Piper Jaffray did not respond to Company B’s financial advisor in accordance with the exclusivity terms negotiated with Bard. Bard was made aware of this inquiry through written correspondence to Mr. Beasley. On April 15, 2010, the exclusive negotiation period with Bard ended and representatives of Goldman Sachs contacted representatives of Piper Jaffray to present a revised proposal from Bard to acquire SenoRx. In the revised proposal, Bard would lower the price per share payable in the transaction from $12.00 per share to $11.00 per share. In addition, Bard reiterated its position that the occurrence of certain events would be deemed to constitute a “Company Material Adverse Effect” and that SenoRx would not be permitted to compel Bard to complete the transaction if Bard were to breach its obligation to do so. 33 On April 16, 2010, a special meeting of the SenoRx board of directors was held to evaluate and consider Bard’s revised April 15th proposal. Representatives of Piper Jaffray and Wilson Sonsini summarized Bard’s most recent proposal for the SenoRx board. Our senior management team also apprised the SenoRx board of directors of the status of Bard’s due diligence and the expiration of the exclusive negotiation period. After discussion, the SenoRx board authorized representatives of Piper Jaffray to contact representatives of Company B’s financial advisor to determine whether Company B would be interested in exploring a possible business combination transaction with SenoRx at this time. Later that day on April 16, 2010, representatives of Piper Jaffray contacted representatives of Company B’s financial advisor to discuss Company B’s level of interest in exploring a possible business combination transaction with SenoRx at this time. The Piper Jaffray representatives were informed that Company B was not prepared to make a proposal to acquire SenoRx at such time. On April 19, 2010, a special meeting of the SenoRx board of directors was held to evaluate and consider Bard’s revised April 15th proposal. Representatives of Piper Jaffray summarized their discussions with representatives of Company B’s financial advisor. Representatives of Piper Jaffray and Wilson Sonsini again summarized Bard’s most recent proposal for the SenoRx board, and representatives of Piper Jaffray presented its financial analysis of Bard’s most recent proposal. Our senior management team also presented a detailed overview of SenoRx’s business and strategic plan on a stand-alone basis. Representatives of Wilson Sonsini reviewed the board’s fiduciary duties in this context. After a detailed discussion, the SenoRx board determined that SenoRx should continue discussions with Bard regarding the proposed transaction at a price less than $12.00 per share, provided that Bard revise its position that the occurrence of certain events would be deemed to constitute a “Company Material Adverse Effect”, and that SenoRx would not be permitted to compel Bard to complete the transaction if Bard were to breach its obligation to do so. On April 19, 2010, representatives of Piper Jaffray contacted representatives of Goldman Sachs to communicate the SenoRx board’s position with respect to the price per share payable in the proposed transaction as well as the key unresolved issues in the definitive merger agreement. Representatives of Piper Jaffray communicated to representatives of Goldman Sachs that the SenoRx board was willing to continue discussions regarding the proposed transaction at a price less than $12.00 per share, but it had not accepted $11.00 per share. Additionally, representatives of Piper Jaffray communicated to representatives of Goldman Sachs that the SenoRx board requested Bard to revise its position regarding certain aspects of the definitive agreement. Representatives of Goldman Sachs conveyed Bard’s willingness to consider in good faith the SenoRx board’s positions on the key unresolved issues. On April 22, 2010, representatives of Wilson Sonsini discussed with representatives of Weil Gotshal and Bard’s internal legal counsel the terms proposed in the revised merger agreement. The negotiations with respect to the merger agreement continued to focus primarily on terms affecting closing certainty (such as defining the events that would constitute a “Company Material Adverse Effect,” including Bard’s position that the occurrence of certain events would be deemed to constitute a “Company Material Adverse Effect”); commitments to obtain antitrust approvals; deal protection terms (including the amount of the termination fee payable by SenoRx and the conditions that must be satisfied before SenoRx would be permitted to furnish non-public information to, or enter into discussions with, other potential acquirors); and the ability of SenoRx to compel Bard to complete the transaction if Bard were to breach its obligation to do so. On April 23, 2010, a special meeting of the SenoRx board of directors was held during which our senior management team and representatives of Wilson Sonsini provided the SenoRx board with an update on the transaction, including the status of the negotiations of the definitive merger agreement. The SenoRx board provided guidance to our senior management and representatives of Wilson Sonsini on appropriate and acceptable definitive terms for the transaction. 34 On April 25, 2010, representatives of Goldman Sachs and Weil Gotshal contacted representatives of Piper Jaffray and Wilson Sonsini, respectively, to communicate Bard’s position with respect to the price per share payable in the proposed transaction as well as the key unresolved issues in the definitive merger agreement. Specifically, Bard would be willing to pay a price of $11.00 per share in the proposed transaction, to give SenoRx the right to compel Bard to complete the transaction if Bard were to breach its obligation to do so, and to remove all of the events that would be deemed to constitute a “Company Material Adverse Effect” other than specified regulatory actions pertaining to FDA quality issues. On April 26, 2010, representatives of SenoRx and Wilson Sonsini held a series of discussions with representatives of Bard and Weil Gotshal with respect to the term proposed by Bard that would give Bard the right to abandon the proposed transaction without any recourse available to SenoRx if SenoRx were to become subject to specified regulatory actions pertaining to FDA quality issues. The representatives of SenoRx and Wilson Sonsini indicated that SenoRx was not prepared to proceed on such terms. On April 28, 2010, discussions continued regarding this term of the definitive merger agreement. By the end of the day, Mr. Beasley communicated to Mr. Buhler that Bard was not willing to accept the revisions proposed by SenoRx that would have addressed its concerns with respect to closing certainty. The representatives of SenoRx and Wilson Sonsini indicated that SenoRx was not prepared to proceed on such terms. On April 29, 2010, SenoRx held a board meeting where an update on the transaction, including the status of the negotiations of the definitive merger agreement, was presented by management and representatives of Wilson Sonsini. Details of the discussions that had occurred on and since April 26th were reviewed, including Bard’s unwillingness to modify the provision from the definitive merger agreement giving Bard the right to abandon the proposed transaction without any recourse available to SenoRx if SenoRx were to become subject to specified regulatory actions pertaining to FDA quality issues. The SenoRx board provided guidance to management on appropriate and acceptable definitive terms for the transaction. Following the April 29th board meeting, Mr. Buhler communicated to Mr. Beasley SenoRx’s proposal that Bard would be required to pay SenoRx a termination fee in an amount equal to 8% to 10% of SenoRx’s equity value based on the price per share payable in the proposed transaction if Bard elected not to complete the acquisition if SenoRx were to become subject to specified regulatory actions pertaining to FDA quality issues. After a series of discussions, Mr. Beasley informed Mr. Buhler that Bard’s best and final offer with respect to the amount of the termination fee payable in this circumstance would be $9.0 million. On April 30, 2009, SenoRx held a board meeting where the principal terms of the transaction, including the specified terms with respect to the FDA quality issues and the $9.0 million termination fee, were discussed. The Board authorized management to proceed to negotiate a definitive merger agreement on the terms as outlined above. Between April 30, 2010 and May 4, 2010, representatives of SenoRx and Wilson Sonsini discussed with representatives of Bard and Weil Gotshal on numerous occasions the remaining unresolved issues in the definitive merger agreement. In addition, during this period, representatives of Bard and Bard’s outside advisors, including Weil Gotshal, completed their due diligence investigation of SenoRx. 35 On May 4, 2010, the SenoRx board of directors met to review and discuss the proposed transaction and the status of the negotiations on the definitive merger agreement. Representatives of Wilson Sonsini provided a summary of the board’s fiduciary obligations in this context. Representatives of Piper Jaffray then presented various financial analyses related to SenoRx. After discussion, representatives of Piper Jaffray delivered an oral opinion, which was subsequently confirmed by delivery of a written opinion, that as of May 4, 2010 and based upon and subject to assumptions, procedures, considerations and limitations set forth in the written opinion and based upon such other factors as Piper Jaffray considered relevant, that the merger consideration of $11.00 per share, in cash, to be paid in connection with the merger is fair, from a financial point of view, to the holders of SenoRx common stock (other than Bard and its affiliates, if any). The full text of the written opinion of Piper Jaffray, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken by Piper Jaffray in rendering its opinion, is attached to this proxy statement as Annex C. Representatives of Wilson Sonsini next summarized the principal terms and conditions of the proposed merger agreement with Bard. After deliberations and consideration, the SenoRx board of directors unanimously determined that the merger agreement and the terms and conditions of the contemplated merger and the merger agreement are fair to, advisable and in the best interests of SenoRx and its stockholders, approved and adopted the merger agreement and the contemplated merger, and directed that the adoption of the merger agreement be submitted to SenoRx’s stockholders for consideration and recommended that all of the SenoRx stockholders adopt the merger agreement. On the night of May 4, 2010, SenoRx and Bard executed the Merger Agreement. On May 5, 2010, Bard and SenoRx announced the execution of the Merger Agreement. Reasons for the Merger; Recommendation of the SenoRx Board of Directors The SenoRx board of directors unanimously (i)determined that the merger agreement and the terms and conditions of the merger and the merger agreement are fair to and in the best interests of SenoRx and its stockholders, (ii)declared it advisable that the SenoRx enter into the merger agreement and consummate the merger and the other transactions contemplated thereby on the terms and subject to the conditions set forth in the merger agreement, and (iii)recommends that the stockholders of SenoRx adopt the merger agreement. In reaching its determination, the SenoRx board of directors consulted with SenoRx’s management, as well as SenoRx’s legal and financial advisors, and reviewed: (i) information concerning SenoRx’s business, financial performance and condition, operations, technology and competitive position; (ii)the financial condition, results of operations, businesses and strategic objectives of SenoRx; (iii)current financial market conditions and historical market prices, volatility and trading information with respect to SenoRx’s common stock; (iv)the consideration to be received by SenoRx’s stockholders in the merger; (v)the terms of the merger agreement, including the parties’ representations, warranties and covenants, and the conditions to their respective obligations; (vi) the potentially interested parties contacted by or on behalf of SenoRx and the acquisition proposals submitted by interested parties, possible alternative strategies as well as the prospects of SenoRx as an independent company; (vii) detailed financial analyses presented by Piper Jaffray to the SenoRx board of directors; and (viii) Piper Jaffray’s opinion, to the effect that, based upon and subject to the assumptions, procedures, considerations and limitations set forth in the written opinion and based upon such other factors as Piper Jaffray considered relevant, that the merger consideration of $11.00 per share, in cash, to be paid in connection with the merger is fair, from a financial point of view, to the holders of SenoRx common stock (other than Bard and its affiliates, if any) as of the date of the opinion. 36 In addition, our board considered the following material factors: Factors Relating to Challenges SenoRx Faces as an Independent Company: · reduced procedure volumes associated with changes in mammography guidelines and fewer people with health insurance that we believe is the experience of the entire market; · changes in ASTRO guidelines that have limited use of Contura MLB and its market opportunity; · we will need to hire additional members of the management team, including a new VP of Sales, following the appointment of Mr. Buhler as Chief Executive Officer; · the FDA 483 notice we received in 2009 and the associated corrective actions are occupying significant resources and we could be sanctioned by the FDA, which could interrupt our ability to sell products; · Hologic has filed an appeal of the decision in our patent infringement lawsuit and responding to such appeal will occupy significant resources (both time of management and cash); · as a standalone public company, SenoRx could fail to continue to deliver consistently high revenue growth, which could adversely affect our stock price for an extended period due to the low trading volume in our stock and limited analyst coverage of our company; · for us to continue to grow revenues, we will need to complete development and launch of new products that are in our R&D pipeline, and there is inherent risk (FDA approval, clinical efficacy, market adoption, etc.) involved in such R&D activities; and · our margins have been increasing over time, but at a reduced absolute rate, and it will be difficult to continue to increase margins without larger scale. Factors Relating to the Specific Terms of our Negotiations and Merger Agreement with Bard: · The merger consideration of $11.00 per share to be received by SenoRx stockholders represents a premium of approximately: o 14% over the closing price of SenoRx common stock on May 4, 2010, the trading day immediately preceding the day that the proposed transaction with Bard was publicly announced; o 13% over the closing price of SenoRx common stock on April 28, 2010, one week prior to the day that the proposed transaction with Bard was publicly announced; and o 32% over the closing price of SenoRx common stock on April 7, 2010, four weeks prior to the day that the proposed transaction with Bard was publicly announced. 37 · The merger consideration consists solely of cash, which provides certainty of value to SenoRx stockholders; · Bard has, and has represented in the merger agreement that it will have at the effective time of the merger, adequate capital resources to pay the aggregate merger consideration, and the closing of the merger is not subject to any financing condition; · The business reputation of Bard and its management and the substantial financial resources of Bard, which the SenoRx board of directors believed supported the conclusion that a transaction with Bard could be completed in an orderly manner; · The strategic alternatives to a sale of the company available to SenoRx (including continuing to operate SenoRx as a standalone public company), the range of potential benefits to SenoRx stockholders of these alternatives and the timing and the likelihood of accomplishing the goals of such alternatives, as well as the SenoRx board’s assessment that none of these alternatives was reasonably likely to present superior opportunities for SenoRx to create greater value for SenoRx stockholders, taking into account risks of execution as well as business, competitive, industry and market risks; · The results of the market check that the SenoRx board of directors had conducted, with the assistance of SenoRx’s senior management, Piper Jaffray and Wilson Sonsini, to evaluate alternative transaction proposals, including that: o Representatives of Piper Jaffray contacted 27 parties to determine their interest in potentially acquiring SenoRx; o Of the 27 parties that were contacted, only four parties (including Bard) entered into confidentiality agreements with SenoRx, and only three parties (including Bard) elected to participate in in-person presentations with the SenoRx management team, and only one (Bard) submitted a written proposal to acquire SenoRx at the appointed deadline; o Representatives of SenoRx, Piper Jaffray and Wilson Sonsini engaged in numerous discussions with representatives of Bard, Goldman Sachs and Weil Gotshal to obtain the highest price and other terms reasonably available with respect to a possible acquisition of SenoRx; and o Based on the foregoing, the SenoRx board of directors determined that the merger contemplated by the merger agreement reflected the highest value reasonably attainable for SenoRx stockholders. · Under the merger agreement, although it is prohibited from soliciting any acquisition proposal, participating in any discussion or negotiation with any person other than Merger Sub, Bard, or its representatives regarding an acquisition proposal, and furnishing any information to or cooperating with any person other than Merger Sub, Bard, or its representatives in making an acquisition proposal, SenoRx has the right to furnish non-public information to, or enter into or participate in discussions or negotiations with, any person that makes an unsolicited written, bona fide acquisition proposal (which did not result from a breach of the merger agreement) that provides for consideration per share of common stock that is greater than the merger consideration if (1)the SenoRx board of directors determines in good faith after consultation with its outside legal counsel that failure to take such action would be inconsistent with its fiduciary duties to SenoRx’s stockholders under applicable law, (2) before entering into or participating in discussions with such person, the SenoRx board determines in good faith, after consultation with its outside legal counsel and financial advisor, that the acquisition proposal constitutes or would reasonably be expected to lead to a superior proposal and (3) before furnishing any non-public information to, or entering into or participating in discussions or negotiations with, such person, SenoRx (x) receives from such person an executed confidentiality contract (which will be provided to Bard for informational purposes) with terms no less favorable to SenoRx than those contained in the confidentiality agreement with Bard (it being understood and agreed that such confidentiality contract need not contain a “standstill” or other similar provision that prohibits such third party from making any proposal to acquire SenoRx, acquire securities of SenoRx or nominate for election members of the SenoRx board), and (y) concurrently with its delivery to such person, SenoRx delivers to Bard and Merger Sub all such information not previously provided to Bard and Merger Sub. 38 · SenoRx has the right to terminate the merger agreement in order to accept a superior proposal, subject to the terms and conditions contained in the merger agreement, including the payment to Bard of a termination fee of $9 million; · The $9 million termination fee payable by SenoRx to Bard, if the merger agreement is terminated for the reasons described in the merger agreement, was reasonable and comparable to termination fees in transactions of a similar size, and would not likely be required to be paid unless SenoRx wished to accept a superior proposal; · The limited number and nature of the conditions to Bard’s obligation to consummate the merger and the obligations of Bard with respect to efforts to meet all of the conditions of the merger, including obtaining regulatory approval, which were the product of extensive arms-length negotiations among the parties; · The efforts made by the SenoRx board of directors and its advisors to negotiate and execute a merger agreement favorable to SenoRx; · The merger agreement must be adopted by a vote of a majority of the outstanding shares of SenoRx common stock; and · The SenoRx board of directors considered the other terms and conditions of the merger agreement, including: the proposed transaction structure; the treatment of outstanding equity awards in the merger; the parties’ representations, warranties, covenants and agreements; the conditions to their respective obligations to, as well as the likelihood of the consummation of, the merger; the termination provisions of the merger agreement; and the SenoRx board’s evaluation of the likely time period necessary to close the merger. Potential Negative Factors Relating to the Transaction: In the course of its deliberations, the SenoRx board of directors also considered a variety of risks and other potentially negative factors, including the following: · The merger consideration consists solely of cash and will be taxable to SenoRx stockholders for U.S. federal income tax purposes.In addition, because SenoRx stockholders are receiving cash for their stock, they will not participate after the consummation of the merger in any future growth or the benefits of synergies resulting from the merger; · The merger agreement provides that Bard may terminate the merger agreement and the merger and any other transactions contemplated by the merger agreement may be abandoned at any time before the effective time of the merger if SenoRx (i)receives any warning letter, or similar written notice, or correspondence from the FDA or any other governmental authority regulating medical devices, relating to quality issues, that in the opinion of Bard, would reasonably be expected to materially impair, or lead to actions that materially impair, the business of SenoRx; provided that concurrently with and as a condition to such termination of the Merger Agreement, Bard pays a reverse termination fee, as described below, and/or (ii) receives notice of, or is subject to, any consent decree relating to FDA regulatory or quality issues. In weighing the risks of this factor, the SenoRx board of directors considered the $9 million reverse termination fee that Bard would be required to pay SenoRx in connection with exercising the termination right in the circumstances described in clause (i) above; 39 · The merger will be subject to antitrust review in the United States, which could delay or prevent the consummation of the merger.The SenoRx board of directors noted that, although the terms and conditions of the merger agreement increase the likelihood that all required antitrust approvals will be obtained, they did not ensure that all of the required approvals would be obtained.Therefore, there is a risk that the consummation of the merger might be delayed or prevented; · The merger agreement prohibits SenoRx from soliciting any acquisition proposal, participating in any discussion or negotiation with any person other than Merger Sub, Bard, or its representatives regarding an acquisition proposal, and furnishing any information to or cooperating with any person other than Merger Sub, Bard, or its representatives in making an acquisition proposal. The SenoRx board of directors concluded, however, that this limitation was reasonable because it is customary for transactions of this type; SenoRx had conducted a market check prior to entering into the merger agreement with Bard; and subject to the terms and conditions of the merger agreement, SenoRx has the right to furnish non-public information to, or enter into or participate in discussions or negotiations with, any person that makes an unsolicited written, bona fide acquisition proposal (which did not result from a breach of the merger agreement) that provides for consideration per share of common stock that is greater than the merger consideration if (1) the SenoRx board of directors determines in good faith after consultation with its outside legal counsel that failure to take such action would be inconsistent with its fiduciary duties to SenoRx’s stockholders under applicable law, (2) before entering into or participating in discussions with such person, the SenoRx board determines in good faith, after consultation with its outside legal counsel and financial advisor, that the acquisition proposal constitutes or would reasonably be expected to lead to a superior proposal and (3) before furnishing any non-public information to, or entering into or participating in discussions or negotiations with, such person, SenoRx (x) receives from such person an executed confidentiality contract (which will be provided to Bard for informational purposes) with terms no less favorable to SenoRx than those contained in the confidentiality agreement with Bard (it being understood and agreed that such confidentiality contract need not contain a “standstill” or other similar provision that prohibits such third party from making any proposal to acquire SenoRx, acquire securities of SenoRx or nominate for election members of the SenoRx board), and (y) concurrently with its delivery to such person, SenoRx delivers to Bard and Merger Sub all such information not previously provided to Bard and Merger Sub; · SenoRx is obligated to pay to Bard a termination fee of $9 million if the merger agreement is terminated under certain circumstances.Although the SenoRx board of directors felt that these payment terms were reasonable when viewed in context with all other aspects of the merger agreement, it is possible that these provisions could discourage an alternative transaction proposal or reduce the price in an alternative transaction; · Certain of the SenoRx directors and officers may receive certain benefits that are different from, and in addition to, those of other SenoRx stockholders, including under change in control arrangements that certain executive officers are a party to, the cash-out of previously unvested stock-based awards at the effective time of the merger, and rights to continued insurance and indemnification for six years following the effective time of the merger.See “The Merger—Interests of SenoRx’s Directors and Executive Officers in the Merger”; and · SenoRx may incur significant risks and costs if the merger does not close, including the diversion of management and employee attention during the period after the signing of the merger agreement, potential employee attrition and the potential effect on our business and customer relations.In that regard, under the merger agreement, SenoRx must conduct its business in the ordinary course and is subject to a variety of other restrictions on the conduct of its business prior to completion of the merger or termination of the merger agreement, which may delay or prevent SenoRx from undertaking business opportunities that may arise. 40 The above discussion is not intended to be exhaustive, but SenoRx believes it addresses the material information and factors considered by the SenoRx board of directors in its consideration of the merger, including factors that support the merger as well as those that may weigh against it.In view of the number and variety of factors and the amount of information considered, the SenoRx board of directors did not find it practicable to make specific assessments of, quantify or otherwise assign relative weights to the specific factors considered in reaching its determination.In addition, the SenoRx board of directors did not undertake to make any specific determination as to whether any particular factor, or any aspect of any particular factor, was favorable or unfavorable to its ultimate determination, and individual members of the SenoRx board of directors may have given different weights to different factors. THE BOARD OF DIRECTORS OF SENORX HAS UNANIMOUSLY APPROVED THE MERGER AGREEMENT AND UNANIMOUSLY RECOMMENDS THAT STOCKHOLDERS OF SENORX VOTE IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT AND APPROVAL OF THE MERGER. Opinion of SenoRx’s Financial Advisor Pursuant to an engagement letter dated November 11, 2009,SenoRx retained Piper Jaffray to act as its financial advisor. At a meeting of the SenoRx board of directors on May 4, 2010, Piper Jaffray issued its oral opinion to the SenoRx board of directors, later confirmed in a written opinion of the same date, that based upon and subject to the assumptions, procedures, considerations and limitations set forth in the written opinion and based upon such other factors as Piper Jaffray considered relevant, that the merger consideration of $11.00 per share, in cash, to be paid in connection with the merger is fair, from a financial point of view, to the holders of SenoRx common stock (other than Bard and its affiliates, if any) as of the date of the opinion. The full text of the Piper Jaffray written opinion dated May 4, 2010, confirming its oral opinion issued to the SenoRx board of directors on May 4, 2010, sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the scope of the review undertaken by Piper Jaffray in rendering its opinion, is attached as Annex C to this proxy statement and is incorporated in its entirety herein by reference. You are urged to, and should, carefully read the Piper Jaffray opinion in its entirety, and this summary is qualified by reference to the written opinion. The Piper Jaffray opinion addresses only the fairness, from a financial point of view and as of the date of the opinion, of the purchase price to the holders of SenoRx common stock, other than Bard and its affiliates, if any. Piper Jaffray’s opinion was directed solely to the SenoRx board of directors in connection with its consideration of the merger and was not intended to be, and does not constitute, a recommendation to any SenoRx stockholder as to how any SenoRx stockholder should act or vote with respect to the merger or on any other matter. The Piper Jaffray opinion was approved for issuance by the Piper Jaffray Opinion Committee. 41 In connection with rendering the opinion described above and performing its financial analyses, Piper Jaffray, among other things: · reviewed and analyzed the financial terms of a draft of the merger agreement dated May 4, 2010; · reviewed and analyzed certain financial and other data with respect to SenoRx which was publicly available; · reviewed and analyzed certain information, including financial forecasts, relating to the business, earnings, cash flow, assets, liabilities and prospects of SenoRx that were publicly available, as well as those that were furnished to Piper Jaffray by SenoRx; · conducted discussions with members of senior management and representatives of SenoRx concerning the two immediately preceding matters described above, as well as SenoRx’s business and prospects before and after giving effect to the merger; · reviewed the current and historical reported prices and trading activity of SenoRx common stock and similar information for certain other companies deemed by Piper Jaffray to be comparable to SenoRx; · compared the financial performance of SenoRx with that of certain other publicly traded companies that Piper Jaffray deemed relevant; and · reviewed the financial terms, to the extent publicly available, of certain business combination transactions that Piper Jaffray deemed relevant. In addition, Piper Jaffray conducted such other inquiries, examinations and analyses, including a selected publicly traded companies analysis, a selected M&A transaction analysis, a premiums paid analysis and a discounted cash flow analysis, and considered such other financial, economic and market criteria as Piper Jaffray deemed necessary in arriving at its opinion. The following is a summary of the material financial analyses performed by Piper Jaffray in connection with the preparation of its fairness opinion, which was reviewed with, and formally delivered to, the SenoRx board of directors at a meeting held on May 4, 2010. The preparation of analyses and a fairness opinion is a complex analytic process involving various determinations as to the most appropriate and relevant methods of financial analysis and the application of those methods to the particular circumstances. Therefore, this summary does not purport to be a complete description of the analyses performed by Piper Jaffray or of its presentation to the SenoRx board of directors on May 4, 2010. This summary includes information presented in tabular format, which tables must be read together with the text of each analysis summary and considered as a whole in order to fully understand the financial analyses presented by Piper Jaffray. The tables alone do not constitute a complete summary of the financial analyses. The order in which these analyses are presented below, and the results of those analyses, should not be taken as any indication of the relative importance or weight given to these analyses by Piper Jaffray or the SenoRx board of directors. Except as otherwise noted, the following quantitative information, to the extent that it is based on market data, is based on market data as it existed on or before May 3, 2010, and is not necessarily indicative of current market conditions. For purposes of its analyses, Piper Jaffray calculated (i) SenoRx’s equity value implied by the merger to be $213 million, based on approximately 19.33 million shares of SenoRx common stock outstanding as of May 3, 2010, calculated using the treasury stock method and the merger consideration, and (ii) SenoRx’s enterprise value (for the purposes of this analysis, implied enterprise value equates to implied equity value, plus debt, less cash) to be $198 million. 42 Financial Analyses Selected Publicly Traded Companies Analysis. Piper Jaffray reviewed selected historical financial data of SenoRx, as well as estimated financial data of SenoRx that were prepared by SenoRx’s management as its internal forecasts, for calendar years 2009 and 2010 and compared them to corresponding financial data, where applicable, for publicly traded companies in the medical technology industry which Piper Jaffray believed were comparable to SenoRx’s financial profile. Piper Jaffray selected companies based on information obtained by searching SEC filings, public company disclosures, press releases, industry and popular press reports, databases and other sources and by applying the following criteria: · companies with revenue growth greater than 10% for 2009 and projected revenue growth greater than 10% in 2010; · companies with last twelve months (LTM) revenue or forward twelve months (FTM) revenue between $50 million and $200 million; · companies with enterprise values between $100 million and $500 million; and · companies with LTM gross margin greater than 50%. Based on these criteria, Piper Jaffray identified and analyzed the following seven selected companies: · Abiomed, Inc. · Endologix, Inc. · Micrus Endovascular Corporation · Orthovita, Inc. · Stereotaxis, Inc. · Synovis Life Technologies, Inc. · Vascular Solutions, Inc. 43 For the selected publicly traded companies analysis, Piper Jaffray compared 2009 and 2010 valuation multiples for SenoRx derived from the merger consideration and SenoRx’s corresponding revenue, EBITDA and earnings, on the one hand, to valuation multiples for the selected publicly traded companies derived from their closing prices per share on May 3, 2010 and corresponding revenue, EBITDA and earnings, on the other hand. Selected Public Companies SENO(1) High Mean Median Low Enterprise value (EV) to 2009 revenue 3.6x 4.7x 3.5x 3.9x 2.0x EV to projected 2010 revenue (2) 2.7x 3.8x 3.0x 3.4x 1.6x EV to 2009 EBITDA (3) 33.9x 19.1x 16.0x 14.7x 14.0x EV to projected 2010 EBITDA (2)(3)(4) 19.6x 12.2x 11.6x 11.6x 11.0x Price as a multiple of 2009 earnings per share (5) 90.7x 56.0x 40.4x 32.7x 32.6x Price as a multiple of projected 2010 earnings per share (2)(5) 46.5x 32.4x 27.2x 30.3x 18.8x Based on the merger consideration. Projected calendar year 2010 revenue, EBITDA and earnings for SenoRx were based on the estimates of SenoRx’s management. Projected calendar year 2010 revenue, EBITDA and earnings for the selected public companies were based on Wall Street consensus estimates or Wall Street research. Piper Jaffray determined that ratios were not meaningful, and therefore omitted them, if they were negative or if they were greater than 40.0x. Accordingly, the results of four selected public companies were omitted. Piper Jaffray determined that transactions were not applicable where there was insufficient information available to Piper Jaffray to calculate the ratio. Accordingly, the results of one selected public company were omitted. Piper Jaffray determined that ratios were not meaningful, and were therefore omitted, if they were negative or if they were greater than 80.0x. Accordingly, the results of four selected public companies were omitted. The selected public companies analysis showed that, based on the estimates and assumptions used in the analysis, the implied valuation multiples of SenoRx based on the merger consideration were within or above the range of valuation multiples of the selected public companies when comparing (i) the ratio of enterprise value to 2009 revenue and projected 2010 revenue, (ii) the ratio of enterprise value to 2009 EBITDA and projected 2010 EBITDA, and (iii) the price-to-earnings ratio based on 2009 earnings and the price-to-earnings ratio based on projected 2010 earnings. No company utilized in the selected publicly traded companies analysis is identical to SenoRx. In evaluating the selected publicly traded companies, Piper Jaffray made judgments and assumptions with regard to industry performance, general business, economic, market and financial conditions and other matters. Selected M&A Transaction Analysis.Piper Jaffray reviewed merger and acquisition transactions involving target companies classified as medical technology companies and which Piper Jaffray believed were comparable to SenoRx’s financial profile. Piper Jaffray selected these transactions based on information obtained by searching SEC filings, public company disclosures, press releases, industry and popular press reports, databases and other sources and by applying the following criteria: · transactions that were announced after January 1, 2005; · targets with LTM or FTM revenue between $50 million and $200 million; · targets with FTM revenue growth of greater than 10%; and · targets with enterprise values between $100 million and $500 million. 44 Based on these criteria, the following transactions had target companies that were medical device companies that were deemed comparable to SenoRx: Target Acquiror Medegen, Inc. CareFusion Corporation Home Diagnostics, Inc. Nipro Corporation Invatec S.p.a. Medtronic, Inc. Advanced Bionics Corporation Sonova Holding AG Aspect Medical Systems, Inc. Covidien PLC VNUS Medical Technologies, Inc. Covidien PLC Radi Medical Systems St. Jude Medical, Inc. Possis Medical, Inc. MEDRAD, Inc. (Bayer AG) Lifecore Biomedical, Inc. Warburg Pincus Private Equity IX, L.P. Microtek Medical Holdings Ecolab Inc. Adeza Biomedical Corporation Cytyc Corporation RITA Medical Systems, Inc. AngioDynamics, Inc. Blackstone Medical, Inc. Orthofix International N.V. FEI Women’s Health Duramed Pharmaceuticals, Inc. Royce Medical Holdings, Inc. Ossur hf Piper Jaffray calculated the ratio of enterprise value to historical revenue for the LTM preceding each transaction and the ratio of enterprise value to projected revenue for the FTM following each transaction. Piper Jaffray also calculated the ratio of enterprise value to historical EBITDA for the LTM preceding each transaction and the ratio of enterprise value to projected EBITDA for the FTM following each transaction. Piper Jaffray then compared the results of these calculations with similar calculations for SenoRx based on the merger consideration. The analysis indicated the following multiples: Selected M&A Transactions SENO(1) High Mean Median Low Enterprise value (EV) to LTM revenue (2) 3.5x 7.1x 3.7x 3.8x 1.6x EV to FTM revenue (3) 2.4x 5.7x 3.1x 2.9x 1.3x EV to LTM EBITDA (2)(4)(5) 34.5x 25.0x 15.7x 13.8x 12.1x EV to FTM EBITDA (3)(4)(5) 14.1x 23.8x 13.6x 11.9x 8.7x Based on the merger consideration. Revenues and EBITDA for the LTM for SenoRx were for the twelve months ended March 31, 2010. Projected revenue and EBITDA for SenoRx with respect to the FTM were for the twelve months beginning March 31, 2010 and were based on estimates of SenoRx’s management. Piper Jaffray determined that ratios were not meaningful, and therefore omitted them, if they were negative or greater than 40.0x. Accordingly, the results of four selected transactions were omitted for LTM and three selected transactions were omitted for FTM. Piper Jaffray determined that transactions were not applicable where there was insufficient information available to Piper Jaffray to calculate the ratio. Accordingly, the results of four selected transactions were omitted for LTM and five selected transactions were omitted for FTM. 45 The selected M&A transactions analysis showed that, based on the estimates and assumptions used in the analysis, the implied valuation multiples of SenoRx based on the merger consideration were within or above the range of valuation multiples of the selected M&A transactions when comparing the ratio of enterprise value to (i) historical revenue for the LTM, (ii) projected revenue for the FTM, (iii) historical EBITDA for the LTM, and (iv) projected EBITDA for the FTM. A selected M&A transaction analysis generates an implied value of a company based on publicly available financial terms of selected change of control transactions involving companies that share certain characteristics with the company being valued. However, no company or transaction utilized in the selected M&A transaction analysis is identical to SenoRx or the merger, respectively. Premiums Paid Analysis.Piper Jaffray reviewed publicly available information for selected completed or pending M&A transactions to determine the premiums paid in the transactions over recent trading prices of the target companies prior to announcement of the transaction. Piper Jaffray selected these transactions from the Securities Data Corporation database where the target was a publicly traded medical device company and applied, among others, the following criteria: · merger and acquisition transactions between a public company target and an acquirer seeking to purchase more than 85% of shares; · transactions announced since January 1, 2005; · enterprise value greater than $50 million; · for transactions involving multiple bids, the premium was calculated using the final bid as compared to the target’s 1-day, 1-week and 4-week stock price at the time of the initial offer; and · no negative premiums Piper Jaffray performed its analysis on 56 transactions that satisfied the criteria, and the table below shows a comparison of premiums paid in these transactions to the premium that would be paid to SenoRx’s stockholders based on the merger consideration. Selected Premiums Paid SENO(1) High Mean Median Low Premium 1 day prior (2) 12% 259% 44% 32% 4% Premium 1 week prior (3) 10% 277% 47% 31% 5% Premium 4 weeks prior (4) 42% 308% 55% 34% 11% Based on the merger consideration. SenoRx premium based on closing price per share of $9.84 on April 30, 2010. SenoRx premium based on closing price per share of $10.00 on April 26, 2010. SenoRx premium based on closing price per share of $7.73 on April 5, 2010. This premiums paid analysis showed that, based on the estimates and assumptions used in the analysis, the premiums over the market prices at the selected dates for the shares implied by the merger consideration were within the range of premiums paid in the selected M&A transactions. 46 Discounted Cash Flow Analysis.Using a discounted cash flow analysis, Piper Jaffray calculated an estimated range of theoretical values for SenoRx based on the net present value of (1) projected free cash flows from March 31, 2010 to December 31, 2010 and projected calendar year free cash flows from 2011 to 2014, discounted back to March 31, 2010, based on management projections, and (2) a terminal value at calendar year end 2014 based upon revenue exit multiples, discounted back to March 31, 2010. Piper Jaffray calculated the range of net present values based on discount rates ranging from 20.0% to 30.0% based on a weighted average cost of capital analysis plus a size premium, an assumed tax rate of 38% and terminal revenue multiples ranging from 2.0x to 3.0x applied to the projected calendar year 2014 revenue. This analysis resulted in implied per share values of SenoRx’s common stock ranging from a low of $8.65 per share to a high of $15.28 per share. Piper Jaffray observed that the merger consideration was within the range of values derived from this analysis. General The summary set forth above does not contain a complete description of the analyses performed by Piper Jaffray, but does summarize the material analyses performed by Piper Jaffray in rendering its opinion. The preparation of a fairness opinion is a complex process and is not necessarily susceptible to partial analysis or summary description. Piper Jaffray believes that its analyses and the summary set forth above must be considered as a whole and that selecting portions of its analyses or of the summary, without considering the analyses as a whole or all of the factors included in its analyses, would create an incomplete view of the processes underlying the analyses set forth in the Piper Jaffray opinion. In arriving at its opinion, Piper Jaffray considered the results of all of its analyses and did not attribute any particular weight to any factor or analysis. Instead, Piper Jaffray made its determination as to fairness on the basis of its experience and financial judgment after considering the results of all of its analyses. The fact that any specific analysis has been referred to in the summary above is not meant to indicate that this analysis was given greater weight than any other analysis. In addition, the ranges of valuations resulting from any particular analysis described above should not be taken to be Piper Jaffray’s view of the actual value of SenoRx. No company or transaction used in the above analyses as a comparison is directly comparable to SenoRx or the merger and the other transactions contemplated by the merger agreement. Accordingly, an analysis of the results of the comparisons is not mathematical; rather, it involves complex considerations and judgments about differences in the companies and transactions to which SenoRx and the merger were compared and other factors that could affect the public trading value or transaction value of the companies involved. Piper Jaffray performed its analyses solely for purposes of providing its opinion to the SenoRx board of directors. In performing its analyses, Piper Jaffray made numerous assumptions with respect to industry performance, general business and economic conditions and other matters. Certain of the analyses performed by Piper Jaffray are based upon forecasts of future results furnished to Piper Jaffray by SenoRx’s management, which are not necessarily indicative of actual future results and may be significantly more or less favorable than actual future results. These forecasts are inherently subject to uncertainty because, among other things, they are based upon numerous factors or events beyond the control of the parties or their respective advisors. Piper Jaffray does not assume responsibility if future results are materially different from forecasted results. 47 Piper Jaffray’s opinion was one of many factors taken into consideration by the SenoRx board of directors in making the determination to approve the merger agreement. While Piper Jaffray provided advice to the SenoRx board of directors during SenoRx’s negotiations with Bard, Piper Jaffray did not recommend any specific consideration. Piper Jaffray relied upon and assumed, without assuming liability or responsibility for independent verification, the accuracy and completeness of all information that was publicly available or was furnished, or otherwise made available, to Piper Jaffray or discussed with or reviewed by Piper Jaffray. Piper Jaffray further relied upon the assurances of the management of SenoRx that the financial information provided to Piper Jaffray was prepared on a reasonable basis in accordance with industry practice, and that SenoRx’s management was not aware of any information or facts that would make any information provided to Piper Jaffray incomplete or misleading. Without limiting the generality of the foregoing, for the purpose of Piper Jaffray’s opinion, Piper Jaffray assumed that with respect to financial forecasts, estimates and other forward-looking information reviewed by Piper Jaffray, that such information was reasonably prepared based on assumptions reflecting the best currently available estimates and judgments of the management of SenoRx as to the expected future results of operations and financial condition of SenoRx. Piper Jaffray expressed no opinion as to any such financial forecasts, estimates or forward-looking information or the assumptions on which they were based. Piper Jaffray relied, with SenoRx’s consent, on advice of the outside counsel and the independent registered public accounting firm to SenoRx, and on the assumptions of the management of SenoRx, as to all accounting, legal, tax and financial reporting matters with respect to SenoRx and the merger agreement. In arriving at its opinion, Piper Jaffray assumed that the executed merger agreement was in all material respects identical to the last draft reviewed by Piper Jaffray. Piper Jaffray relied upon and assumed, without independent verification, that (i) the representations and warranties of all parties to the merger agreement and all other related documents and instruments that are referred to therein were true and correct, (ii) each party to such agreements would fully and timely perform all of the covenants and agreements required to be performed by such party, (iii) the merger would be consummated pursuant to the terms of the merger agreement without amendments thereto and (iv) all conditions to the consummation of the merger would be satisfied without waiver by any party of any conditions or obligations thereunder. Additionally, Piper Jaffray assumed that all the necessary regulatory approvals and consents required for the merger would be obtained in a manner that would not adversely affect SenoRx or the contemplated benefits of the merger. In arriving at its opinion, Piper Jaffray did not perform any appraisals or valuations of any specific assets or liabilities (fixed, contingent or other) of SenoRx, and was not furnished or provided with any such appraisals or valuations, nor did Piper Jaffray evaluate the solvency of SenoRx under any state or federal law relating to bankruptcy, insolvency or similar matters. The analyses performed by Piper Jaffray in connection with its opinion were going concern analyses.Piper Jaffray expressed no opinion regarding the liquidation value of SenoRx or any other entity. Without limiting the generality of the foregoing, Piper Jaffray undertook no independent analysis of any pending or threatened litigation, regulatory action, possible unasserted claims or other contingent liabilities, to which SenoRx or any of its affiliates was a party or may be subject, and at the direction of SenoRx and with its consent, Piper Jaffray’s opinion made no assumption concerning, and therefore did not consider, the possible assertion of claims, outcomes or damages arising out of any such matters. Piper Jaffray also assumed that neither SenoRx nor Bard is party to any material pending transaction, including without limitation any financing, recapitalization, acquisition or merger, divestiture or spin-off, other than the merger. 48 Piper Jaffray’s opinion was necessarily based upon the information available to it and facts and circumstances as they existed and were subject to evaluation on the date of its opinion. Events occurring after the date of its opinion could materially affect the assumptions used in preparing its opinion. Piper Jaffray did not express any opinion as to the price at which shares of SenoRx common stock may trade following announcement of the merger or at any future time. Piper Jaffray did not undertake to reaffirm or revise its opinion or otherwise comment upon any events occurring after the date of its opinion and does not have any obligation to update, revise or reaffirm its opinion. Piper Jaffray’s opinion addressed solely the fairness, from a financial point of view, to holders of SenoRx common stock of the merger consideration to be paid to such holders in the merger, as set forth in the merger agreement, and did not address any other terms or agreement relating to the merger or any other terms of the merger agreement. Piper Jaffray was not requested to opine as to, and its opinion does not address, the basic business decision to proceed with or effect the merger, the merits of the merger relative to any alternative transaction or business strategy that may be available to SenoRx, Bard’s ability to fund the aggregate merger consideration payable pursuant to the merger agreement or any other terms contemplated by the merger agreement or the fairness of the merger to any other class of securities, creditor or other constituency of SenoRx. Furthermore, Piper Jaffray expressed no opinion with respect to the amount or nature of the compensation to any of officer, director or employee, or any class of such persons, relative to the compensation to be received by holders of SenoRx common stock in the merger or with respect to the fairness of any such compensation. Except with respect to the use of its opinion in connection with this proxy statement in accordance with Piper Jaffray’s engagement letter with SenoRx, Piper Jaffray’s opinion may not be disclosed, referred to, published or otherwise used (in whole or in part), nor may any public references to Piper Jaffray be made, without the prior written approval of Piper Jaffray. Piper Jaffray is a nationally recognized investment banking firm and is regularly engaged as a financial advisor in connection with mergers and acquisitions, underwritings and secondary distributions of securities and private placements. SenoRx’s board selected Piper Jaffray to render its fairness opinion in connection with the transactions contemplated by the merger agreement on the basis of its experience and reputation in acting as a financial advisor in connection with mergers and acquisitions. Piper Jaffray acted as SenoRx’s financial advisor in connection with the merger and will receive an estimated fee of approximately $2,200,000 from SenoRx, all of which, except for the amount discussed in the following sentence, is contingent upon the consummation of the merger. Piper Jaffray also received a fee of $750,000 for providing its opinion, which will be credited against the fee for financial advisory services described in the preceding sentence. The opinion fee was not contingent upon the consummation of the merger or the conclusions reached in Piper Jaffray’s opinion. SenoRx has also agreed to indemnify Piper Jaffray against certain liabilities and reimburse Piper Jaffray for certain expenses in connection with its services. In the ordinary course of its business, Piper Jaffray and its affiliates may actively trade securities of SenoRx and Bard for its own account or the account of its customers and, accordingly, may at any time hold a long or short position in such securities. Piper Jaffray may also, in the future, provide investment banking and financial advisory services to SenoRx, Bard or entities that are affiliated with SenoRx or Bard, for which Piper Jaffray would expect to receive compensation. 49 Consistent with applicable legal and regulatory requirements, Piper Jaffray has adopted policies and procedures to establish and maintain the independence of Piper Jaffray’s research department and personnel. As a result, Piper Jaffray’s research analysts may hold opinions, make statements or investment recommendations and/or publish research reports with respect to the merger and other participants in the merger that differ from the opinions of Piper Jaffray’s investment banking personnel. Interests of SenoRx’s Directors and Executive Officers in the Merger In considering the recommendation of the SenoRx board of directors that you vote to adopt the merger agreement, you should be aware that SenoRx’s executive officers and directors have economic interests in the merger that are different from, or in addition to, those of SenoRx’s stockholders generally.The SenoRx board of directors was aware of and considered these interests, among other matters, in reaching its decisions to adopt and approve, and declare advisable, the merger agreement, the merger and the transactions contemplated by the merger agreement. Change in Control Agreements.Each of John T. Buhler, Kevin J. Cousins, Paul Lubock and William F. Gearhart have entered into change in control agreements with SenoRx that provide for the payment of specified compensation and benefits upon certain terminations of their employment within a specified period following the merger.Under the merger agreement, Bard is required to honor these change of control agreements in accordance with their terms as is in effect immediately prior to the effective time of the merger; provided that Bard is not prohibited from amending or terminating, or from causing SenoRx to amend or terminate, any such change in control agreement in accordance with its terms or if otherwise required by applicable law (with the consent of the employee covered by any such change in control agreement if required). Acceleration of Vesting Upon a Change in Control.Pursuant to the terms and conditions of the merger agreement, each and every outstanding and unvested equity awards held by any person, including specifically, JohnT. Buhler, KevinJ. Cousins, Paul Lubock and WilliamF. Gearhart, will become fully vested and exercisable as of the immediately before the effective time of the merger and thereafter cancelled and converted into the right to receive the merger consideration upon the consummation of the merger (as discussed below on page 58).However, absent this term of the merger agreement, the change in control agreements entered into with these executives would have provided for the following treatment: · For Mr.Lubock only:Upon a change in control, 100% of Mr. Lubock’s then outstanding and unvested equity awards will fully vest and will otherwise remain subject to the terms and conditions of the applicable equity award agreement. · For Messrs.Buhler, Cousins and Gearhart only:Upon a change in control, 50% of the executive officer’s then outstanding and unvested equity awards will fully vest and will otherwise remain subject to the terms and conditions of the applicable equity award agreement. Severance Benefits.If within twelve months following a change in control, an executive officer terminates his employment for good reason (as such term is defined in the change in control agreement) or is terminated without cause (as such term is defined in the change in control agreement), the executive officer will receive the following severance benefits: · Continuing payments of severance pay (less applicable withholding taxes) for a period of twelve months (eighteen months in the case of Mr.Lubock) from the date of termination at a rate equal to the executive officer’s base salary rate as in effect immediately before the change in control or the executive’s termination date, whichever is greater. 50 · A lump sum cash payment (less applicable tax withholding taxes) in an amount equal to the current year’s target annual incentive, pro-rated to the date of termination. · 100% of the executive officer’s then outstanding and unvested equity awards will fully vest and will otherwise remain subject to the terms and conditions of the applicable equity award agreement. · If the executive officer elects continuation coverage pursuant to COBRA, and provided that the executive officer constitutes a qualified beneficiary under the Internal Revenue Code of 1986, as amended, SenoRx will reimburse the executive officer for the same level of health coverage and benefits as in effect for the executive officer on the day immediately preceding the date of termination for the duration of the severance period. Conditions to Receipt of Severance.The receipt of any severance benefits discussed above will be subject to the following conditions: (i)the executive officer signing and not revoking a release of claims in favor of SenoRx; (ii)the executive officer not soliciting any SenoRx employees for employment during the severance period; (iii) the executive officer’s continued compliance with the terms of any applicable confidential information agreement with SenoRx; and (iv) the executive officer agreeing not to disparage SenoRx during the severance period. Excise Tax. · For Messrs.Lubock and Buhler only:In the event that the severance payments and other benefits payable to the executive officer constitute “parachute payments” under Section280G of the U.S. tax code and would be subject to the applicable excise tax, then the executive officer will receive: (i)a payment from SenoRx sufficient to pay such excise tax, and (ii)an additional payment from SenoRx sufficient to pay the federal and state income and employment taxes and additional excise taxes arising from the payments made to the executive officer by us; provided, however, that in no event will the foregoing payments exceed $300,000 in the aggregate. · For Messrs.Cousins and Gearhart only:In the event that the severance payments and other benefits payable to the executive officer constitute “parachute payments” under Section 280G of the U.S. tax code and would be subject to the applicable excise tax, then the executive officer’s severance benefits will be either: (i)delivered in full or (ii)reduced by the minimum amount necessary which would result in no portion of such benefits being subject to the excise tax, whichever results in the receipt by the executive officer on an after-tax basis of the greatest amount of benefits. 51 Assuming that the merger was completed and the executive officers were terminated on May 31, 2010, and that the executive officers were entitled to full benefits available under their respective change in control agreements, the executive officers would receive approximately the amounts set forth in the table below.Please note that the amounts indicated below are estimates based on multiple assumptions that may or may not actually occur, including assumptions described in this proxy statement.As a result, the actual amounts, if any, to be received by an executive officer may differ in material respects from the amounts set forth below. Name Severance Pro-Rata Bonus (1) Accelerated Equity (2) Welfare Benefits (3) Tax Gross-Up (4) Total JohnT. Buhler $ $
